                                                              Case 2:20-cv-02291-DOC-KES Document 53 Filed 04/06/20 Page 1 of 67 Page ID #:606




                                                                              1   SPERTUS, LANDES & UMHOFER, LLP
                                                                                  Matthew Donald Umhofer (SBN 206607)
                                                                              2   Elizabeth A. Mitchell (SBN 251139)
                                                                                  617 W. 7th Street, Suite 200
                                                                              3   Los Angeles, California 90017
                                                                                  Telephone: (213) 205-6520
                                                                              4   Facsimile: (213) 205-6521
                                                                                  mumhofer@spertuslaw.com
                                                                              5   emitchell@spertuslaw.com
                                                                              6
                                                                                  Attorneys for Plaintiffs
                                                                              7
                                                                              8                        UNITED STATES DISTRICT COURT
                                                                              9                       CENTRAL DISTRICT OF CALIFORNIA
                                                                             10
                            TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                                   LA ALLIANCE FOR HUMAN                     Case No. 2:20-cv-02291 DOC-KES
                                                                             11    RIGHTS, an unincorporated
                                    1990 SOUTH BUNDY DR., SUITE 705




                                                                                   association, JOSEPH BURK,
                                                                             12
                                         LOS ANGELES, CA 90025




                                                                                   HARRY TASHDJIAN, KARYN                    REQUEST FOR STATUS
                                                                                   PINSKY, CHARLES MALOW,                    REPORT
                                                                             13    CHARLES VAN SCOY, GEORGE
                                                                                   FREM, GARY WHITTER, and                   Date: N/A
                                                                             14    LEANDRO SUAREZ, individuals,              Time: N/A
                                                                                                                             Ctrm: N/A
                                                                             15                        Plaintiffs,
                                                                             16          v.
                                                                             17    CITY OF LOS ANGELES, a
                                                                                   municipal entity; COUNTY OF LOS
                                                                             18    ANGELES, a municipal entity; and
                                                                                   DOES 1 through 200 inclusive,
                                                                             19
                                                                                                       Defendants.
                                                                             20
                                                                             21
                                                                             22         TO THE HONORABLE COURT, ALL PARTIES AND THEIR
                                                                             23   ATTORNEYS OF RECORD:
                                                                             24         Plaintiffs hereby submit the following request for status report by
                                                                             25   Defendants, specifically to address: a) what new plans have been established to
                                                                             26   provide thousands of emergency beds to people experiencing homelessness,
                                                                             27   given the reduced capacity of recreation centers, b) what plans have been
                                                                             28
                                                                                                                     1
                                                                                                         STATUS CONFERENCE REPORT
                                                              Case 2:20-cv-02291-DOC-KES Document 53 Filed 04/06/20 Page 2 of 67 Page ID #:607




                                                                              1   established to procure thousands of motel and hotel rooms, as committed, and c)
                                                                              2   what plans have been established or are being considered to facilitate fiscally
                                                                              3   responsible and viable long-term solutions. Plaintiffs request weekly updates on
                                                                              4   these same issues so that Plaintiffs may track progress accurately during this time
                                                                              5   of suspended litigation.
                                                                              6         Plaintiffs recognize the tremendous efforts undertaken by the City and
                                                                              7   County over the last several weeks as the COVID-19 pandemic unfolds.
                                                                              8   Plaintiffs understand and appreciate that this crisis is unfolding rapidly, and
                                                                              9   Defendants are utilizing significant effort and resources to respond accordingly.
                                                                             10   However, Plaintiffs are focused on the representations made during the March
                            TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                             11   19, 2020 hearing, and how those representations comport with what has taken
                                    1990 SOUTH BUNDY DR., SUITE 705




                                                                             12   place on the ground over the ensuing two weeks.
                                         LOS ANGELES, CA 90025




                                                                             13   Emergency Shelters in Recreational Centers
                                                                             14         In a March 18, 2020 press conference and again at the March 19, 2020
                                                                             15   hearing Mayor Eric Garcetti announced the City’s plan to open 42 recreational
                                                                             16   centers as emergency shelters, bringing approximately 6,000 homeless Angelenos
                                                                             17   indoors.1 However, the City and County apparently did not account for the
                                                                             18   distancing requirements under this pandemic, and that number has since been
                                                                             19   reduced significantly. Last update had 13 recreational centers open with 563
                                                                             20   beds, and another 13 to open soon. Plaintiffs request the City and County
                                                                             21   provide updates on the following information:
                                                                             22         • What is the timeline for opening the remaining 16 recreational centers?
                                                                             23
                                                                             24
                                                                             25
                                                                                        1
                                                                                          (March 19, 2020 Transcript of Proceedings (“Tr.”), 14:24-15:3, ECF 39);
                                                                             26   Los Angeles Mayor, Mayor Garcetti: L.A. Will Open Thousands of Temporary
                                                                                  Shelter Beds for Homeless Angelenos As Part of COVID-19 Response,
                                                                             27   WWW.LAMAYOR.ORG, https://www.lamayor.org/mayor-garcetti-la-will-open-
                                                                                  thousands-temporary-shelter-beds-homeless-angelenos-part-covid-19 (last visited
                                                                             28   Apr. 3, 2020).
                                                                                                                         2
                                                                                                       STATUS CONFERENCE REPORT
                                                              Case 2:20-cv-02291-DOC-KES Document 53 Filed 04/06/20 Page 3 of 67 Page ID #:608




                                                                              1         • With the distance requirements in mind, what is the updated estimated
                                                                              2             bed count that will be provided in:
                                                                              3                o The next 13 recreational shelters?
                                                                              4                o The remaining 16 recreational shelters?
                                                                              5         • What plans do the City and County have in place to make up the
                                                                              6             additional beds that now cannot be included in the recreational centers
                                                                              7             (approximately 4,000 beds if we assume the 33% ratio we saw in the
                                                                              8             first 13 shelters is accurate2).
                                                                              9         • In conducting the initial intake for emergency shelter placement, what
                                                                             10             number of persons were symptomatic? Where, if anywhere, have such
                            TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                             11             persons been placed? What number, if any, have declined voluntary
                                    1990 SOUTH BUNDY DR., SUITE 705




                                                                             12             isolation and what measures were taken in response, if any?
                                         LOS ANGELES, CA 90025




                                                                             13   Hotel/Motel Rooms
                                                                             14         During the informal discussion the afternoon of the March 19, 2020
                                                                             15   hearing, Plaintiffs and Intervenors jointly raised concerns about placing the most
                                                                             16   vulnerable homeless (approximately 4,000 seniors and those as identified by
                                                                             17   LAHSA) in large congregate shelters. All parties agreed that hotel and motel
                                                                             18   rooms would be best for those most vulnerable 4,000 Angelenos with the 6,000
                                                                             19   recreational center beds better suited to the remaining members of the homeless
                                                                             20   community. However, two weeks later it appears that less than 1,000 hotel and
                                                                             21   motel rooms have been obtained, and it is unclear the numbers of those rooms
                                                                             22   that are actually being provided to our most vulnerable homeless who are not yet
                                                                             23   experiencing COVID-19 symptoms, versus those reserved for both housed and
                                                                             24   unhoused testing positive or experiencing symptoms. The Hotel Association of
                                                                             25   Los Angeles announced 115 hotels have stepped forward to provide 10,000
                                                                             26
                                                                             27
                                                                                        2
                                                                                          The original projected bed number in the first 13 recreational centers was
                                                                             28   1,600. The actual bed count is 563, representing a 35% fulfillment rate.
                                                                                                                           3
                                                                                                         STATUS CONFERENCE REPORT
                                                              Case 2:20-cv-02291-DOC-KES Document 53 Filed 04/06/20 Page 4 of 67 Page ID #:609




                                                                              1   guestrooms as temporary shelter.3 It is unclear what the status of those
                                                                              2   negotiations are, and again the number of rooms that will be provided to
                                                                              3   vulnerable yet asymptomatic homeless, or reserved for others showing symptoms
                                                                              4   or testing positive for the virus. The window of opportunity to obtain and fill
                                                                              5   those rooms in time to prevent tragedy is rapidly shrinking. Plaintiffs request the
                                                                              6   City and County provide updates on the following information:
                                                                              7         • How many hotel/motel rooms have been purchased, leased, or
                                                                              8             otherwise reserved that will be specifically provided to the 4,000 most
                                                                              9             vulnerable homeless Angelenos, as identified by LAHSA?
                                                                             10         • If the number to the above question is less than the 4,000 identified,
                            TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                             11             what is the reason for delay? And what alternative provisions have
                                    1990 SOUTH BUNDY DR., SUITE 705




                                                                             12             been made to isolate these individuals who present a strong vector of
                                         LOS ANGELES, CA 90025




                                                                             13             susceptibility to this disease?
                                                                             14         • What, if any, efforts or arrangements have been made to provide
                                                                             15             services (including mental health and drug rehabilitation counseling) to
                                                                             16             those who are being isolated?
                                                                             17         • What, if any, efforts have been made specifically to decrease the
                                                                             18             density of the Skid Row population?4
                                                                             19   Hygiene Centers
                                                                             20         At the March 19, 2020 hearing Mayor Garcetti indicated that 310
                                                                             21   handwashing stations had been deployed or were in the process of being
                                                                             22
                                                                                        3
                                                                             23            Chuck Dobrosielski, Los Angeles Hotels Offer 10,000 Rooms as
                                                                                  Temporary Shelter, HOTEL MANAGEMENT (Mar. 31, 2020, 12:42 PM),
                                                                             24   https://www.hotelmanagement.net/operate/los-angeles-hotels-offer-10-000-
                                                                                  rooms-as-temporary-shelter.
                                                                             25
                                                                                        4
                                                                                           Plaintiffs understand there are plans to paint 12-foot boxes on the
                                                                             26   sidewalks in the Skid Row area and request tents be spaced accordingly. Given
                                                                                  the historic lack of compliance, in part due to the high concentration of severely
                                                                             27   mentally ill and/or drug inebriated individuals in the area, Plaintiffs are
                                                                                  concerned about the efficacy of this plan. Instead, providing motels and hotels
                                                                             28   would ensure a reduction in numbers and reduce the spread of the virus.
                                                                                                                            4
                                                                                                          STATUS CONFERENCE REPORT
                                                              Case 2:20-cv-02291-DOC-KES Document 53 Filed 04/06/20 Page 5 of 67 Page ID #:610




                                                                              1   deployed throughout the City, in addition to 120 mobile bathrooms. 5
                                                                              2   Additionally, pursuant to a request by the Court, on April 1, 2020 the City
                                                                              3   reported an additional 50 portable toilets and 60 handwashing stations were
                                                                              4   placed in and around the Skid Row community beginning April 2, 2020. (City of
                                                                              5   Los Angeles Status Report for April 1, 2020, ECF 50.) However, the Court noted
                                                                              6   that five of the six stations it tested were not in functional order. (Minute Order in
                                                                              7   Chambers, ECF 51). This comports with recent reports showing many are
                                                                              8   missing or not being maintained with soap or water.6 Plaintiffs appreciate and
                                                                              9   share the Court’s concern on these issues. Plaintiffs request the City and County
                                                                             10   provide an update on the following information:
                            TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                             11         • What methods are being utilized to ensure all hygiene centers and
                                    1990 SOUTH BUNDY DR., SUITE 705




                                                                             12              stations are maintained?
                                         LOS ANGELES, CA 90025




                                                                             13         • What methods are being utilized to ensure homeless individuals are
                                                                             14              aware of the centers’ and stations’ presence and manner of use?
                                                                             15         • What methods are being utilized to ensure the restrooms are not used as
                                                                             16              bastions for criminal activity, but rather for their intended use?
                                                                             17   Permanent/Interim Solutions
                                                                             18         During the March 19, 2020 hearing, the parties and the Court were
                                                                             19   collectively united in the goal of not only providing the emergency response
                                                                             20   needed to address the COVID-19 crisis as it relates to the homeless community,
                                                                             21   but also in working together to establish lasting, fiscally responsible and
                                                                             22   sustainable solutions to the homeless crisis which will, unfortunately continue
                                                                             23   after the COVID-19 emergency has abated. Mayor Garcetti announced the City
                                                                             24
                                                                             25
                                                                                        5
                                                                                            (Tr. 12:1-5, ECF 39.)
                                                                             26
                                                                                        6
                                                                                         Lexis-Olivier Ray, LA Installed Hundreds of Hand-Washing Stations at
                                                                             27   Homeless Camps. Some Are Drying Up., CURBED LOS ANGELES (Apr. 1, 2020,
                                                                                  5:51 PM), https://la.curbed.com/2020/4/1/21203396/homeless-coronavirus-los-
                                                                             28   angeles-handwashing-stations.
                                                                                                                         5
                                                                                                         STATUS CONFERENCE REPORT
                                                              Case 2:20-cv-02291-DOC-KES Document 53 Filed 04/06/20 Page 6 of 67 Page ID #:611




                                                                              1   had purchased 50 pallet shelters which were set to be delivered on March 20,
                                                                              2   2020. 7 Mayor Garcetti also appropriately noted: “This is an opportunity to not let
                                                                              3   this crisis go to waste and to say not only did we save lives during this crisis, but
                                                                              4   we finally healed those lives and brought people home.” 8 Los Angeles County
                                                                              5   Board of Supervisors Chair Kathryn Barger agreed: “We have an opportunity,
                                                                              6   both the plaintiffs, the counties, and the cities to get this right. And I am
                                                                              7   committed, along with my colleagues.”9 Los Angeles Police Department Chief
                                                                              8   Michel Moore also agreed that this is “a moment that can transition us into a
                                                                              9   more lasting solution, I—we all share that ambition.”10 Los Angeles Fire
                                                                             10   Department Chief Terrazas, revealing an astonishing 84 homeless per day are
                            TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                             11   transported to hospitals by FD ambulances, noted “bringing the homeless into
                                    1990 SOUTH BUNDY DR., SUITE 705




                                                                             12   shelters is going to help us.”11 The Court asked “aren’t we wasting money in the
                                         LOS ANGELES, CA 90025




                                                                             13   long run by not having transitional and long-term supportive centers that we need
                                                                             14   anyway?. . . lets take advantage of this god-awful situation and do something.”12
                                                                             15         Additional needs are particularly apparent now, as existing shelters are
                                                                             16   unfortunately full and many are not able to abide by public health requirements
                                                                             17   of social distancing. 13 A collaborative university study released March 25, 2020
                                                                             18   estimates that when social distancing is taken into account (meaning many
                                                                             19   existing shelters would have to reduce capacity), Los Angeles would need an
                                                                             20
                                                                                        7
                                                                             21             (Tr. 13:11-20, ECF 39.)
                                                                                        8
                                                                             22             (Id. at 16:17-23.)
                                                                                        9
                                                                             23             (Id. at 34:3-5.)
                                                                                        10
                                                                             24              (Id. at 53:12-18.)
                                                                                        11
                                                                             25              (Id. at 63:10-11.)
                                                                                        12
                                                                             26              (Id. at 57:15-22.)
                                                                                        13
                                                                             27             Matt Tinoco, ‘Everybody Is Crammed In.’ Scenes from a Homeless
                                                                                  Shelter During a Pandemic, LAIST (Apr. 2, 2020, 6:00 AM),
                                                                             28   https://laist.com/2020/04/02/homeless-shelter-pandemic-packed-covid.php?amp=1.
                                                                                                                          6
                                                                                                         STATUS CONFERENCE REPORT
                                                              Case 2:20-cv-02291-DOC-KES Document 53 Filed 04/06/20 Page 7 of 67 Page ID #:612




                                                                              1   additional 62,885 beds to property address this crisis among the homeless
                                                                              2   population.14 Importantly the study notes:
                                                                              3         There are obvious and immediate steps that we can take to
                                                                              4         mitigate this situation. By creating adequate and humane
                                                                              5         accommodations for people living unsheltered, leveraging
                                                                              6         existing private units like hotels while creating new ones as
                                                                              7         feasible, and reconfiguring existing facilities to accommodate
                                                                              8         social distancing and isolate symptomatic individuals, lives can
                                                                              9         be saved.
                                                                             10         Id. During the March 19, 2020 hearing LifeArk conducted a presentation,
                            TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                             11   revealing that 25,000 beds could be available immediately for $340 million.15
                                    1990 SOUTH BUNDY DR., SUITE 705




                                                                             12   The Salvation Army offered 80,000 feet of space in Bell for indoor sheltering, its
                                         LOS ANGELES, CA 90025




                                                                             13   camp in Calabasas, and 17 stores throughout LA County for immediate sheltering
                                                                             14   ability. 16 Plaintiff previously reported many other low-cost options including the
                                                                             15   SHARE collaborative housing model for $4,000 per bed, Tiny Houses available
                                                                             16   for $5,000 per unit (which could be used as isolation during this time as well, and
                                                                             17   3D printed homes costing $4,000 unit). For both larger collective spaces when
                                                                             18   needed or small individual family-sized dwellings, Sprung Structures could be
                                                                             19   built in only two weeks for $10,000 per bed. 17 Available locations include
                                                                             20
                                                                             21
                                                                                        14
                                                                                           Dan Taekema, How to build a hospital wing for a pandemic in just 14
                                                                             22   days, CBC News (Apr. 2, 2020, 2:22 PM),
                                                                                  https://www.cbc.ca/news/canada/hamilton/covid-joseph-brant-blt-construction-
                                                                             23   pandemic-unit-1.5518090 (attached hereto as Exhibit A.
                                                                                        15
                                                                             24              (Tr. 50:2-25, ECF 39.)
                                                                             25         16   (Id. at 79:20-25.)
                                                                                        17
                                                                             26            Dennis Culhane, Dan Treglia, et al., Estimated Emergency and
                                                                                  Observational/Quarantine Capacity Need for the US Homeless Population
                                                                             27   Related to COVID-19 Exposure by County; Projected Hospitalizations,
                                                                                  Intensive Care Units and Mortality (Mar. 25, 2020) (attached hereto as Exhibit
                                                                             28   B.)
                                                                                                                         7
                                                                                                        STATUS CONFERENCE REPORT
                                                              Case 2:20-cv-02291-DOC-KES Document 53 Filed 04/06/20 Page 8 of 67 Page ID #:613




                                                                              1   hundreds of acres near LAX or at the County Fairgrounds, CalTrans property
                                                                              2   granted by the state, existing structures in the abandoned LA County hospital, or
                                                                              3   a multitude of parking lots and government-owned property throughout the City
                                                                              4   and County. Importantly St. Vincent’s Medical Center is on the verge of being
                                                                              5   purchased as a COVID-19 command center and could provide shelter for
                                                                              6   thousands in addition to research potential. 18
                                                                              7         Plaintiffs recognize and appreciate the ongoing efforts to bring homeless
                                                                              8   Angelenos inside during this time. However, reports show that this pandemic will
                                                                              9   continue for one-to-two years, while the emergency measures taken by the City
                                                                             10   and County are set to remain in place only for a matter of months. In light of the
                            TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                             11   collaborative agreement during the March 19, 2020 hearing that permanent and
                                    1990 SOUTH BUNDY DR., SUITE 705




                                                                             12   interim solutions were just as important as emergency ones, and particularly in
                                         LOS ANGELES, CA 90025




                                                                             13   light of the reduced capacity of the recreational centers and hotels/motels being
                                                                             14   utilized to house homeless Angelenos, Plaintiffs request the City and County
                                                                             15   provide an update on the following information:
                                                                             16         • What measures have the City and County taken to site and plan for
                                                                             17              permanent and interim solutions, so that when the emergency sheltering
                                                                             18              options in recreational centers and hotels and motels conclude,
                                                                             19              homeless Angelenos will not simply be turned back to the streets to be
                                                                             20              yet again subject to the COVID-19 virus and other health risks?
                                                                             21         • What measures have the City and County taken, if any, to secure
                                                                             22              LifeArk modular buildings or other large-scale options as a significant
                                                                             23              solution to this crisis?
                                                                             24
                                                                             25
                                                                             26
                                                                                        18
                                                                                          Dakota Smith, Patrick Soon-Shiong Seeks To Buy St. Vincent Hospital,
                                                                             27   Create ‘Central Command’ for Coronavirus, LOS ANGELES TIMES (Apr. 2, 2020,
                                                                                  2:00 PM), https://www.latimes.com/california/story/2020-04-02/soon-shiong-
                                                                             28   foundation-bid-st-vincent-medical-center-coronavirus.
                                                                                                                         8
                                                                                                        STATUS CONFERENCE REPORT
                                                              Case 2:20-cv-02291-DOC-KES Document 53 Filed 04/06/20 Page 9 of 67 Page ID #:614




                                                                              1         • What measures, if any, have the City and County taken to secure the
                                                                              2            offered Salvation Army sites as temporary, interim, or permanent
                                                                              3            shelter locations?
                                                                              4         • What sites currently exist within the County and City that are
                                                                              5            government-owned or easily acquirable that could support tiny home
                                                                              6            villages (minimum 6,000 square feet), up to large supportive centers
                                                                              7            (several acres) utilizing LifeArk, Sprung Structure, or a similar to
                                                                              8            model?
                                                                              9   Conclusion
                                                                             10         During this time of suspended litigation, Plaintiffs request regular updates
                            TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                             11   to track progress and work collaboratively with the Court and all parties to
                                    1990 SOUTH BUNDY DR., SUITE 705




                                                                             12   achieve the mutual goals of addressing the homeless crisis as it relates to the
                                         LOS ANGELES, CA 90025




                                                                             13   COVID-19 pandemic and beyond.
                                                                             14
                                                                             15   Dated: April 6, 2020                    /s/ Elizabeth Anne Mitchell
                                                                                                                           SPERTUS, LANDES & UMHOFER, LLP
                                                                             16                                            Matthew Donald Umhofer (SBN 206607)
                                                                                                                           Elizabeth A. Mitchell (SBN 251139)
                                                                             17
                                                                             18                                            Attorneys for Plaintiffs
                                                                             19
                                                                             20
                                                                             21
                                                                             22
                                                                             23
                                                                             24
                                                                             25
                                                                             26
                                                                             27
                                                                             28
                                                                                                                     9
                                                                                                         STATUS CONFERENCE REPORT
Case 2:20-cv-02291-DOC-KES Document 53 Filed 04/06/20 Page 10 of 67 Page ID #:615




                         Exhibit A
4/2/2020
       Case                        How to
               2:20-cv-02291-DOC-KES      build a hospital53
                                        Document           wing Filed
                                                                for a pandemic in just 14Page
                                                                        04/06/20         days | CBC
                                                                                                 11 News
                                                                                                    of 67 Page ID #:616
         CBC

   COVID-19                                                                                                    More


 https://www.cbc.ca/news/canada/hamilton/covid-joseph-brant-blt-construction-pandemic-unit-1.5518090
   Hamilton

   How to build a hospital wing for a pandemic in just 14 days
   'We are ... creating surge capacity based on the worst-case scenario,' says doctor

   Dan Taekema · CBC News · Posted: Apr 02, 2020 2:22 PM ET | Last Updated: an hour ago




Joseph Brant Hospital in Burlington is building a 93-bed pandemic response unit in just 14 days. (Joseph
Brant/Twitter)



   It started as a parking lot.


   Then came the swooping aluminum supports with durable, white material wrapped over them.


   Almost overnight, the painted lines were covered up and the pavement outside Joseph Brant
   Hospital began its transformation into a pandemic response unit.


https://www.cbc.ca/news/canada/hamilton/covid-joseph-brant-blt-construction-pandemic-unit-1.5518090                       1/7
4/2/2020
       Case                        How to
               2:20-cv-02291-DOC-KES      build a hospital53
                                        Document           wing Filed
                                                                for a pandemic in just 14Page
                                                                        04/06/20         days | CBC
                                                                                                 12 News
                                                                                                    of 67 Page ID #:617
   It's a project locked in a 14-day race against COVID-19.


   "Every day counts," said Mark Watts, president of BLT Construction, the company tasked with
   erecting the structure and keeping up with the critical countdown. "Every day means lives."


   Dr. Ian Preyra, chief of staff at the Burlington hospital, believes a "remarkable surge" in
   patients is coming.


   That's why the hospital announced Monday it plans to spend more than $2 million putting up
   the temporary 93-bed facility.


            Joseph Brant Hospital to erect 93-bed pandemic unit for COVID-19 surge




            Canadian hospitals getting 'creative' to expand COVID-19 care facilities

   The pandemic unit will house patients with mild to moderate symptoms of COVID-19 who
   would otherwise overwhelm hospital resources over the next two weeks.


   "We are essentially creating surge capacity based on the worst-case scenario," Preyra
   explained. "It would be a blessing if we didn't have to use this space."


   For BLT, the race began in Calgary where Sprung Structures loaded trucks with the crates and
   bundles that made up a rush shipment of the different parts needed to assemble a hospital.


   The technical name for the type of building that's going up is a "tensile membrane structure,"
   he patiently pointed out — not a tent.


   "For a hospital environment it's graded for snow loads, high wind speeds, hurricanes," he listed
   off. "So it's a safe building to be erecting for this type of application."



                                      Sprung Corporate
                                      @SprungCorporate

                             This 8250 sq ft Sprung hospital structure left Calgary at 2 pm
                             today bound for Burlington, Ontario by rush team shipment.
                             When erected over the next week, BLT Construction will outfit

https://www.cbc.ca/news/canada/hamilton/covid-joseph-brant-blt-construction-pandemic-unit-1.5518090                       2/7
4/2/2020
       Case    2:20-cv-02291-DOC-KES How to build a hospital53
                                          Document           wing Filed
                                                                  for a pandemic in just 14Page
                                                                          04/06/20         days | CBC
                                                                                                   13 News
                                                                                                      of 67 Page ID #:618
                        this emergency structure with 100 urgently needed hospital
                        beds. #COVID19 #BeatTheVirus




                                 896 8:27 PM - Mar 29, 2020

                                 330 people are talking about this


   The pieces began arriving in Burlington from the cross country trip this week and immediately
   started going up thanks to the BLT team and a small army of subcontractors.


   The main bulk of the structure is already in place just days after the announcement. A tunnel
   will lead to the hospital's south tower where elevators can carry people up to intensive care if
   they need even more support.


   The unit will be staffed by family physicians kitted out in personal protective equipment — a
   factor Preyra said will free up resources within the hospital and ensure patients can follow up
   with someone familiar with their case once they're discharged.


   Two weeks isn't long to build a hospital.


   "We're working like 24/7 on it to meet the timeline. It's deﬁnitely expedited," said Watts. "The
   pandemic and the peak, the curve and when these hospitals are requiring these beds, it's
   immediate. Every day to us is important."




https://www.cbc.ca/news/canada/hamilton/covid-joseph-brant-blt-construction-pandemic-unit-1.5518090                         3/7
4/2/2020
       Case                        How to
               2:20-cv-02291-DOC-KES      build a hospital53
                                        Document           wing Filed
                                                                for a pandemic in just 14Page
                                                                        04/06/20         days | CBC
                                                                                                 14 News
                                                                                                    of 67 Page ID #:619




   The metal substructure was the ﬁrst step, followed by the tough, white material that will cover the entire
   facility. (Jonathan Castell/CBC)



   A project of this kind also comes with challenges.


   "We're treating it as an infectious disease centre and that has complications with mechanical
   systems," he explained, adding the consulting team from Joseph Brant has been crucial when it
   comes to "pioneering" the effort.


   One of the most diﬃcult aspects was ﬁnding the beds, oxygen machines and ventilators to
   help patients hold on as they ﬁght the virus.


   Strained medical equipment supply chains is where the "crisis" lies right now, said Watts.


   The build is the ﬁrst time BLT has put up a temporary hospital, but Watts ﬁgures it won't be the
   last.


   His phone has been "lighting up like a Christmas tree," with interest from other parts of
   Ontario, Alberta and Quebec.



   Gearing up for 'sustained pressure'

   Preyra works as an emergency physician and said staff at the hospital are already seeing an
   increase in patients presenting with respiratory symptoms consistent with the new
https://www.cbc.ca/news/canada/hamilton/covid-joseph-brant-blt-construction-pandemic-unit-1.5518090                       4/7
4/2/2020
       Case                        How to
               2:20-cv-02291-DOC-KES      build a hospital53
                                        Document           wing Filed
                                                                for a pandemic in just 14Page
                                                                        04/06/20         days | CBC
                                                                                                 15 News
                                                                                                    of 67 Page ID #:620
   coronavirus.


   Five COVID-19 patients were in the intensive care unit as of Wednesday, nine others who are
   suspected of having the virus were being cared for elsewhere in the hospital and two patients
   who had recovered enough had been sent home.


   But Preyra said he expects those cases are just the beginning.


   The doctor anticipates "sustained pressure on the system" and said his team is preparing for a
   trajectory that compares to places like Italy or New York City.


   "This is something very different," said Preyra. "I think this will be a generational event for
   physicians in Canada and across the world and I don't think it's comparable to anything we
   have yet experienced."


   Other area hospitals are working to free up beds too. St. Joseph's Healthcare Hamilton and
   Hamilton Health Sciences (HHS) have both cut back on elective surgeries and discharged
   patients whenever possible.




https://www.cbc.ca/news/canada/hamilton/covid-joseph-brant-blt-construction-pandemic-unit-1.5518090                       5/7
4/2/2020
       Case                        How to
               2:20-cv-02291-DOC-KES      build a hospital53
                                        Document           wing Filed
                                                                for a pandemic in just 14Page
                                                                        04/06/20         days | CBC
                                                                                                 16 News
                                                                                                    of 67 Page ID #:621

   Construction workers help assemble the make-shift hospital on Wednesday, April 1, 2020. The hospital is
   gearing up for patients to be treated for COVID-19. (Nathan Denette/The Canadian Press)



   Both, however, declined to be speciﬁc about what any new surge spaces would look like or
   where they would be located.


   St. Joe's says it's designing COVID-19-speciﬁc units within the hospital and "non-traditional
   spaces" outside of the hospital setting, without explaining what that means or would look like.


   It's been an "enormous task" but staff have opened up 200 beds so far.


   "Everything is on the table" at HHS including using non-patient parts of hospitals and
   unspeciﬁed community locations as a last resort, according to a spokesperson who said
   they've found 350 beds that can be dedicated to those with COVID-19.


   On Twitter Joseph Brant said it's the ﬁrst Ontario hospital to go public with its plans for
   expanding capacity.


   Even if the anticipated surge doesn't materialize, Preyra said he'll have no regrets.


   "I think the greatest praise we could receive after all this is all said and done is that Joseph
   Brant Hospital was over prepared," he said. "I would be delighted with that."



   With ﬁle from Jennifer La Grassa and Thomas Daigle




   POPULAR NOW IN NEWS

         THE LATEST
    1
         Coronavirus: What's happening in Canada and around the world Thursday
         4376 reading now


         Grocery store staff fed up with 'social' shoppers who ﬂout pandemic rules
    2
         1825 reading now


         UPDATED
    3
https://www.cbc.ca/news/canada/hamilton/covid-joseph-brant-blt-construction-pandemic-unit-1.5518090                       6/7
4/2/2020
       Case                        How to
               2:20-cv-02291-DOC-KES      build a hospital53
                                        Document           wing Filed
                                                                for a pandemic in just 14Page
                                                                        04/06/20         days | CBC
                                                                                                 17 News
                                                                                                    of 67 Page ID #:622
         Ontario conﬁrms 401 new COVID-19 cases, including 16 more deaths
         1756 reading now


         ANALYSIS
    4
         Canadians want to know how bad this could get. Is anyone ready to tell us?
         1290 reading now


         CBC IN ITALY
    5
         The lessons Italy has learned about its COVID-19 outbreak could help the rest of the world
         1277 reading now




                                                ©2020 CBC/Radio-Canada. All rights reserved.



                                                             Visitez Radio-Canada.ca




https://www.cbc.ca/news/canada/hamilton/covid-joseph-brant-blt-construction-pandemic-unit-1.5518090                       7/7
Case 2:20-cv-02291-DOC-KES Document 53 Filed 04/06/20 Page 18 of 67 Page ID #:623




                         Exhibit B
Case 2:20-cv-02291-DOC-KES Document 53 Filed 04/06/20 Page 19 of 67 Page ID #:624




   Estimated Emergency and Observational/Quarantine Capacity Need for the US Homeless Population
                 Related to COVID-19 Exposure by County; Projected Hospitalizations,
                                 Intensive Care Units and Mortality


                               Dennis Culhane, Dan Treglia & Ken Steif
                                     University of Pennsylvania
                                            Randall Kuhn
                                 University of California Los Angeles
                                            Thomas Byrne
                                          Boston University

                                          March 25, 2020




                                                                                               1
Case 2:20-cv-02291-DOC-KES Document 53 Filed 04/06/20 Page 20 of 67 Page ID #:625



         Estimated Emergency and Observational/Quarantine Capacity Need for the U.S. Homeless
              Population Related to COVID-19 Exposure by County; Projected Hospitalizations,
                                    Intensive Care Units, and Mortality
                   Dennis Culhane, Dan Treglia, Ken Steif, Randall Kuhn, & Thomas Byrne


   The rapid progression of the severe acute respiratory syndrome coronavirus 2 (SARS-CoV-2) pandemic
   has raised concerns about the potential impact of coronavirus disease (COVID-19) on the homeless
   population. According to official reports, 575,000 people in the United States meet the U.S. Department
   of Housing and Urban Development (HUD) definition of homelessness – living in a homeless shelter or a
   place not fit for human habitation.1 On any given night New York City and Los Angeles County, two areas
   heavily impacted by COVID-19, are estimated to have 70,000 and 58,000 homeless individuals,
   respectively.

   In recent days, both the State of California and the City of Los Angeles have made substantial funding
   allocations to support rapid emergency shelter for unsheltered individuals, outreach for early detection,
   and quarantine space. Policing reforms have also been put in place to ensure that homeless individuals
   are able to shelter in place should the need arise. The federal government is in the process of
   considering additional funding allocations aimed at protecting homeless populations from COVID-19.
   This report aims to establish the potential mortality and hospitalization costs of inaction along with
   estimating the funding needs associated with a comprehensive plan of action.

   Potential impacts of COVID-19 on the homeless population

   We estimate the potential impact of COVID-19 on the homeless population and the homeless and
   healthcare systems caring for them. We model our estimates on a variety of severity and fatality
   scenarios informed by the unique health burdens facing the homeless population, applied to the age
   distribution of the homeless population. Concern has been raised around the potential for widespread
   transmission of COVID-19 within the homeless population due to inadequate access to hygiene and
   sanitation and the difficulty of early detection among a population isolated from health care. Yet, given
   limited understanding around the exact parameters of the virus’ transmission, it is difficult to explicitly
   model the potential transmission, and so we simply model a range of infection rate scenarios.

   Less widely known—but considerably more important—is the extraordinarily high susceptibility to
   symptomatic infection, hospitalization, and fatality among the homeless population due not only to
   their advanced age, but also the accelerated physical decline and mental weathering that frequently
   results from repeat exposure to harsh elements. For decades, the single adult homeless population has
   been dominated by members of the late baby boom cohort (e.g., those born between 1955-1965,
   approximately), and the age distribution of homeless populations has shifted upwards as this birth
   cohort phenomenon has persisted into older ages.2,3 A recent study of aging trends among homeless
   populations in New York City, Los Angeles County, and Boston observed that the modal age of homeless
   clients in all cities was between 50 and 55 years. Studies of COVID-19 severity and case fatality suggest
   that older populations face risk orders of magnitude higher than those facing younger populations.4,5

   Concerns over chronological age are magnified by concerns over accelerated physical decline among
   homeless populations.6 Homeless individuals are admitted to the hospital with medical-surgical
   conditions 10-15 years earlier than comparable, housed individuals,7 and with age-related impairments



                                                                                                                 2
Case 2:20-cv-02291-DOC-KES Document 53 Filed 04/06/20 Page 21 of 67 Page ID #:626



   typical of housed individuals 20 years older.8 Early studies of COVID-19 risk factors point to
   comorbidities relating to hypertension, diabetes, cardiac disease, chronic respiratory disease, and
   cancer.9 In Los Angeles and other communities on the West Coast, concerns about physical susceptibility
   are further heightened by high rates of unshelteredness, which are thought to carry both a generalized
   risk of accelerated age-related decline and specific exposures to poor hygiene and respiratory distress.10
   Existing studies of homeless populations have observed obstructive pulmonary disease prevalence
   between 20 and 30%,8,11 compared to 10% for the general adult population. 12

   This study serves two distinct purposes. First, we model potential scenarios of COVID-19 severity,
   hospitalization and fatality among homeless populations. Second, we estimate additional homeless
   system capacity – through private units as quickly feasible and scalable and otherwise through current
   infrastructure that incorporates tenets of social distance and safety - required to manage the acute
   impact of the COVID-19 pandemic on the existing homeless population. We perform this exercise for all
   unsheltered persons and homeless individuals in emergency shelter or transitional housing, which are
   generally congregate in nature (no private rooms or partitions) and highly dense. We have excluded
   families with children, who tend to be sheltered in private rooms or apartments. This exercise outlines
   the additional homeless system capacity required for a sufficient response to safely care for the existing
   homeless population; it is not intended to prescribe specific solutions, which should incorporate local
   conditions and guidance from the CDC and other public health experts.
   Modeling Health Impacts of COVID-19 on the Homeless Population

   Data and Methods

   Because detailed national age distribution data are not available, we drew on aggregate age
   distributions for the adult homeless population (age 25+) from the Homeless Management Information
   Systems (HMIS) of New York City (NYC) for 2017 and Los Angeles County (LAC) for 2018, two
   municipalities with robust social service data infrastructures for which we could readily access data.
   (Previous research by this team has found that the age structure of adult homelessness is fairly robust
   across states).2,3,13

   The most granular geography at which official homelessness estimates are available is the Continuum of
   Care (CoC), which is the geographic unit at which federal homeless assistance grants are awarded and
   local homeless services are coordinated. These geographies do not map uniformly onto county
   boundaries, and we thus interpolate county estimates of these outcomes from CoC-level data mirroring
   a process described by Almquist and colleagues.14
   We built estimates of the distribution of hospitalization, critical care and fatality for five-year age groups
   by modifying the estimates included in the widely publicized Imperial College report published March
   16, 2020.4 We used nonlinear regression techniques to approximate rates for five-year age groups
   instead of ten-year groups. To estimate potential impacts on the homeless population, we built on the
   intuition of existing studies that older homeless populations bear health risks comparable to those of
   individuals 15 to 20 years older.7,8 To be conservative, we focused primarily on a 15-year accelerated
   aging shift while also reporting 10-year and 20-year shift models. A future scientific report will explore a
   wider range of assumptions.

   Figure 1 compares the risk curves for homeless populations to the general population using a model that
   assumes infected homeless individuals would be twice as likely to be hospitalized, two to four times as
   likely to require critical care, and two to three times as likely to die.


                                                                                                                3
Case 2:20-cv-02291-DOC-KES Document 53 Filed 04/06/20 Page 22 of 67 Page ID #:627




     Figure 1: Age-specific risk for homelessness-adjusted scenarios
                  in comparison to general population

                     Panel A: Hospitalization
     40%

     30%

     20%

     10%

      0%
            9

            4

            9

            4

            9

            4

            9

            4

            9

            4

            9

            4

            9
          -2

          -3

          -3

          -4

          -4

          -5

          -5

          -6

          -6

          -7

          -7

          -8

          -8
        25

        30

        35

        40

        45

        50

        55

        60

        65

        70

        75

        80

        85
                            General       Homeless


                       Panel B: Critical Care
     30%
     25%
     20%
     15%
     10%
      5%
      0%
            9

            4

            9

            4

            9

            4

            9

            4

            9

            4

            9

            4

            9
          -2

          -3

          -3

          -4

          -4

          -5

          -5

          -6

          -6

          -7

          -7

          -8

          -8
        25

        30

        35

        40

        45

        50

        55

        60

        65

        70

        75

        80

        85




                            General       Homeless


                          Panel C: Fatality
     15%


     10%


      5%


      0%
            9

            4

            9

            4

            9

            4

            9

            4

            9

            4

            9

            4

            9
          -2

          -3

          -3

          -4

          -4

          -5

          -5

          -6

          -6

          -7

          -7

          -8

          -8
        25

        30

        35

        40

        45

        50

        55

        60

        65

        70

        75

        80

        85




                            General       Homeless




   Figure 2 shows the age distribution of the homeless clients of LAC and NYC. The total number of clients
   age 25+ was 44,914 in NYC and 44,054 in LAC. The modal age group in both areas was 50-54, while the


                                                                                                             4
Case 2:20-cv-02291-DOC-KES Document 53 Filed 04/06/20 Page 23 of 67 Page ID #:628



   mean age was 45.6 in NYC and 46.7 in LAC. The proportion over age 65 was 5.8% in NYC and 7.2% in
   LAC, lower than the national average among the general population. The proportion over age 50, and
   thus potentially heavily affected by accelerated aging was 39.7% in NYC and 42.5% in LAC.

          Figure 2: Age distribution of adult homeless clients, New York and Los Angeles

     85-89
     80-84
     75-79
     70-74
     65-69
     60-64
     55-59
     50-54
     45-49
     40-44
     35-39
     30-34
     25-29
            -8,000   -6,000   -4,000    -2,000       0     2,000    4,000   6,000    8,000
                                       Los Angeles       New York


    Source: Los Angeles HMIS, California Policy Lab Secure Data Enclave; New York
    HMIS, provided by NYC Center for Innovation through Data Intelligence



   Table 1 shows the projected number of hospitalizations and critical care and fatality episodes
   anticipated among the homeless population of the United States. These projections are imposed on the
   estimated 493,000 single adults experiencing homelessness on a given night (unsheltered PIT counts
   adjusted *1.4, see later section on unit estimation method), which creates a conservative estimate of
   COVID-19’s impact on the homeless population given that the total number of people experiencing
   homelessness over the course of a year is likely 3-4 times that. Our estimates assume that 40% of the
   homeless population will be infected at any given time at the peak of the crisis, and that the U.S.
   homeless population would have the same age distribution as NYC and LAC grounded in work from a
   prior study of aging homelessness.
   Findings
      •     We estimate that 21,295 people experiencing homelessness, or 4.3% of the U.S. homeless
            population, could require hospitalization at the peak infection rate of 40%, with a potential
            range from 2.4% to 10.3% hospitalizations.
      •     Critical care needs could range from 0.6% to 4.2%, with the midpoint scenario seeing 7,145 in
            critical care nationally.
      •     Finally, we estimate a wide range--0.3% to 1.9%-- of potential fatality rates, with the central
            estimate of 0.7% implying 3,454 homeless deaths. We believe that the true likely fatality
            outcome would be on the higher end of this range given the challenge of actually getting



                                                                                                              5
Case 2:20-cv-02291-DOC-KES Document 53 Filed 04/06/20 Page 24 of 67 Page ID #:629



           homeless clients to the hospital, especially when they are unsheltered, as well as the unusually
           high mortality risks that prevail among the homeless population.
    Table 1: Projected COVID-19 outcomes for U.S. homeless population at a given time assuming
    peak 40% infection rate
                                                    Percent of total
                              Number of cases       population            Range across scenarios
    Hospitalization           21,295                4.3%                  2.4%-10.3%
    Critical Care             7,145                 1.4%                  0.6%-4.2%
    Fatality                  3,454                 0.7%                  0.3%-1.9%


   Map 1 depicts the proportionate distribution of hospitalizations, ICU admissions, and mortality among
   homeless individuals across the United States as a result of the COVID-19 pandemic. It is largely
   reflective of the distribution of the homeless population generally, with cases concentrated in urban
   areas and most regions seeing very few COVID-19 cases and low mortality.
   Map 1




                                                                                                              6
Case 2:20-cv-02291-DOC-KES Document 53 Filed 04/06/20 Page 25 of 67 Page ID #:630



   Estimating Additional Capacity
   Data and Methods
   We use data from the U.S. Department of Housing and Urban Development’s 2019 Annual
   Homelessness Assessment Report (AHAR) to create assessments of additional capacity required to
   manage the acute effects of the COVID-19 crisis on the homeless population. The following assumptions
   were used to develop bed estimates:

       •   Adult shelters operate at high density. To reduce density sufficient to enable social distancing
           by allotting at least 100 square feet per bed, we assume a 50% bed reduction in existing
           facilities, which would require an offsetting increase in beds or private units.
       •   The 2019 AHAR unsheltered count reflects persons observed during the PIT count, which is an
           estimated 40% undercount due to unobserved persons, based on Glynn and colleagues15.
       •   New units are estimated to cost $25,000 per year, or $68.50 per night based on current national
           shelter expenditures16, although accommodations may be made in other facilities.
       •   We estimate a peak infection rate of 40% and keep that constant for our estimates and maintain
           that rate – which we know will vary over time -- for our analyses.
       •   Finally, for those who are infected or under observation we estimate an additional $7,500 per
           unit for more private accommodations, including rooms in hotels and motels.
   Findings
   Our estimates suggest the need for an additional 400,000 units to manage the COVID-19 pandemic for
   the current, estimated homeless population. This includes:
       •   Approximately 200,000 single adults were sheltered on a given night in January, 2019 (199,531;
           US HUD, 2019). To reduce density by 50% while maintaining current capacity would require the
           addition of 100,000 units.
       •   211,293 adults and persons in families were enumerated as unsheltered in 2019. Assuming a
           40% undercount, approximately 300,000 beds are needed to provide accommodations to all
           unsheltered persons.
       •   Of the projected 500,000 total beds needed (300,000 for unsheltered, 200,000 for sheltered), at
           a 40% infection rate at a given time, 200,000 of these beds should be suitable for observation of
           symptomatic persons or persons under quarantine.
       •   At a cost of approximately $25,000 per unit per year, we estimate the annual cost of meeting
           this need at $10 billion.
       •   Assuming a premium of $7,500 per unit per year for more private accommodations for persons
           who are infected or under observation, including placement in hotels and motels, this would
           require an additional $1.5 billion for those 200,000 beds.
       •   The total estimated cost to meet the additional need is approximately $11.5 billion annually.
   Map 2 shows the need for these additional capacity by U.S. county. This map reflects the geographical
   heterogeneity in unsheltered and single adult homelessness across the country, with need concentrated
   in a handful of areas and municipalities. Ten percent of all counties will need only one, single unit or
   bed to accommodate the additional need, and half will need fewer than 10 additional spaces. The
   counties in the top 1% of need will each require a minimum of 2,100 additional spaces, with Los Angeles
   County facing far and away the greatest need at 65,000 new units.




                                                                                                           7
Case 2:20-cv-02291-DOC-KES Document 53 Filed 04/06/20 Page 26 of 67 Page ID #:631




   Map 2




   Options for emergency accommodation and coordination of care
   Given the high transmission rate of COVID-19, concerns have been expressed about the potential risk of
   congregate shelters, or shelters without private sleeping and bathing facilities. On March 22, the Centers
   for Disease Control issued Interim Guidance for responding to COVID-19 among people experiencing
   unsheltered homelessness along with guidelines for homeless shelters and other service providers.
   Decisions about the appropriate mix of rapid housing options must be made by individual jurisdictions
   based on local population needs, capacity for emergency accommodations, including vacant hotels and
   motels, and local government resources, but it is helpful to consider the basic principles of such an
   effort:
   1) Emergency accommodations with private sleeping and bath space should be the preferred option
      for all clients and would be especially beneficial for individuals with known risk factors for COVID-19
      complications.
   2) Individuals in urgent need of protection – including the elderly, those with severe risk factors for
      COVID-19 complications, and those already presenting with respiratory symptoms – must be
      accommodated with considerable haste




                                                                                                            8
Case 2:20-cv-02291-DOC-KES Document 53 Filed 04/06/20 Page 27 of 67 Page ID #:632



   3) Individuals with known or suspected coronavirus infections must be accommodated in private
      sleeping and bathing quarters, and such spaces should be made available well in excess of the likely
      number of infected individuals
   This means that most jurisdictions will need to use all potential emergency accommodation options to
   protect homeless populations from disease risk. We review the specific options individually before
   suggesting some technologies that would assist in the broader effort.
   Managing Encampments and Unsheltered Homelessness
   The recently posted CDC guidance discourages the clearance of encampments that frequently occurs
   under normal conditions and can lead to temporary or permanent disruptions that could lead to more
   harm than benefit. It recommends basic prevention measures for encampments:
           1) encampments members should be encouraged to sleep with 12x12 feet of space per
              individual tent
           2) public restrooms with water taps, soap and sanitizer should be made available 24 hours per
              day, and
           3) portable toilets and handwashing facilities should be made available for encampments with
              encampments with 10 or more people.
   The report does not recommend strategies for encampments where these prevention measures cannot
   be implemented. Nor does it make specific prevention recommendations for individuals living outside of
   large encampments. We note that in Los Angeles, the city with by far the largest unsheltered
   population, only 24% of unsheltered homeless individuals actually live in encampments of any size, with
   a much smaller share living in large encampments. A recent study also found that individuals with longer
   exposure to homelessness, and thus potential greater health risks, were actually more likely to live in a
   sidewalk or alley and less likely to live in an encampment.17 In other words, in many cities, the vast
   majority of unsheltered homeless individuals, and an even greater share of the most vulnerable, are
   alone, unprotected, difficult to reach, highly dependent on services that may be unsustainable through
   the crisis, and unlikely to receive sanitation access.
   Those living in encampments or even in individual unsheltered spaces who have the ability and the
   desire to shelter in place should be encouraged to do so, because this will reduce demand for other
   emergency accommodations. But concerns about the ability to detect disease, maintain sanitation and
   meet basic needs – particularly if outreach capacity were to diminish – means that the bar for sheltering
   in place would ideally be set high. Building on the CDC guidelines, the following conditions should ideally
   be met for any encampment sheltering in place
       •   Ability to maintain social distance among encampment residents and from others outside the
           encampment
       •   Ability to maintain adequate handwashing and sanitation for a long duration of delayed service
       •   Ability to assess and report suspected infections, meaning either regular access to outreach
           workers or to mobile phones with reliable service and electrical power
       •   Ability to maintain adequate food, water and medicine supplies through local stores or service
           providers
   Encampments or individuals failing to meet these criteria may face severe risk of infection and indirect
   consequences in the event of a more severe emergency.




                                                                                                              9
Case 2:20-cv-02291-DOC-KES Document 53 Filed 04/06/20 Page 28 of 67 Page ID #:633



   Congregate shelters: Congregate shelters are the predominant form of emergency accommodation
   within homelessness assistance systems. Bed densities are often high, and can include bunk beds in
   many cases. Per the CDC guidelines18 and FEMA recommendations, 100-110 square feet of space should
   be allocated per bed, aligned in head-to-toe formation. For many facilities, this will require a reduction
   in bed capacity in a given location, and the establishment of additional offsetting bed capacity
   elsewhere to sustain current supply. Consideration should be given to the provision of adequate
   hygiene and toilet facilities, and frequent, routine cleaning.

   Private accommodations: The ideal scenario would involve private accommodations for all clients.
   Private accommodations would dramatically reduce the likely transmission of disease relative to
   congregate shelters. The problem lies with the supply and the speed at which options can be mobilized.
   In the initial stages of the pandemic, some municipalities have sought to use campers and a variety of
   temporary disaster shelters that could be placed in empty areas. This approach is both slow and costly,
   and also potentially depends on people moving to isolated areas with open space. More recently, a
   number of cities have begun to scale up the use of hotels. Hotels have the advantage of already existing.
   Under usual conditions, hotel rooms would be not available. But in the current crisis, the use of hotels
   for emergency accommodation offers the added benefit of generating revenue for empty hotels and the
   often low-wage workers who operate hotels. Cities such as San Francisco, San Diego and Philadelphia
   have already mobilized hotel space for isolate of confirmed or suspected cases. In San Francisco, a group
   of city Supervisors have mobilized a more ambitious plan to enroll hotels accounting for 8,500 rooms
   into a proposed program, with buy-in from both owners and worker’s unions. This approach may offer a
   more scalable alternative to constructing shelters.
   Finally, we note that a sizable share of unsheltered individuals live in vehicles, some already parked in
   safe parking sites and others scattered throughout cities. Additional safe parking facilities should be
   opened, and individuals living in vehicles should be encouraged to move to these locations for safety
   and security.
   Emergency coordination of care: Regardless of the exact mix of emergency accommodations, the
   COVID-19 response would be greatly enhanced by the mobilization of better information and
   communication technology, evidence, and disease transmission models. In particular, we recommend
   the rapid adoption of SMS/mobile alert systems that would allow a broad spectrum of emergency
   outreach activities with relatively simple technologies. Prior research shows that nearly 95% of persons
   experiencing homelessness own cell phones and the vast majority make use of text messaging,19 thus
   highlighting the feasibility of this approach in terms of reach. We also note some specific advantages of
   this approach, all of which would serve both to enhance the reach of existing methods while also
   reducing burdens on outreach worker and freeing up their time to support high-need cases:
   1) An alert system could remind people of new emergency opportunities as they come onstream, and
      allow people to link to location-based maps of the nearest facilities.
   2) Alert systems could update both the sheltered and unsheltered of any sudden changes in rules or
      procedure, for instance if lockdown restrictions are tightened, eased or reimplemented.
   3) For those who remain unsheltered, surveys pushed out over an alert system would serve as a
      valuable real-time tool for early detection tool, for monitoring social distancing patterns, and for
      delivering hygiene, cleanups and medical care to those who request it.
   4) For those moving into emergency accommodations, whether shelters or private rooms, the alert
      system could disseminate surveys to monitor social distancing, personal security and threat
      perception among those who have received shelter.



                                                                                                               10
Case 2:20-cv-02291-DOC-KES Document 53 Filed 04/06/20 Page 29 of 67 Page ID #:634



   5) Over time, needs assessments could be adapted to assess whether unsheltered and sheltered
      clients have lost access to essential treatments and medicines, in order to avoid indirect
      consequences of the pandemic.




   Conclusion
   The COVID-19 pandemic is creating a severe and emergent health crisis for the homeless population
   across the United States, a crisis that our shelter and health systems are simply not adequately prepared
   to meet. The current virus, when scaffolded on top of the already present crisis of aged homelessness,
   as well as a myriad of other factors impacting this population, is likely to wreak havoc on this already
   highly vulnerable group.
   For the 500,000 single adults who experience homelessness on a given night, the current crisis is likely
   to cause upwards of 21,000 hospitalizations and 3,400 deaths. Given an annual shelter turnover rate of
   at least 3 – meaning that over the course of a year at least three times the PIT-estimate will experience
   homelessness and the confined and harsh conditions that come with it, the infection, critical care, and
   fatality rates presented here are almost certainly lower bound estimates. Compounding this, we model
   these rates and solutions for current (2019) levels of homelessness. While economists are only
   beginning to quantify the short-and long-term economic impacts of this pandemic, we are almost
   certain to see a recession resulting from the infection itself, resultant social distancing, and general
   market uncertainty. Predictions vary widely, but the current record unemployment claims will be
   followed by additional housing instability and homelessness that will further stretch an already taxed
   homelessness assistance system.
   There are limitations to this study that should be noted. We apply homogenous rates of infections,
   hospitalizations, critical cases, and mortality across the country, though they will certainly vary by region
   and county in ways that we were not able to model. Second, we model those rates based on a single
   Point-in-Time estimate of homelessness though, as noted above, households enter and exit
   homelessness over the course of a year. Third, this study is notably limited in its scope. It is intended to
   model potential infection rates and the capacity required to provide every homeless person safe
   accommodation. It is not meant to prescribe the specifics of those facilities, and policymakers and
   practitioners are advised to take their cues from research more specifically devoted to that cause, with a
   particular emphasis on the aforementioned CDC guidelines and the public health community more
   generally.
   There are obvious and immediate steps that we can take to mitigate this situation. By creating
   adequate and humane accommodations for people living unsheltered, leveraging existing private units
   like hotels while creating new ones as feasible, and reconfiguring existing facilities to accommodate
   social distancing and isolate symptomatic individuals, lives can be saved. Federal, state and local
   governments will need to collaborate around the funding, staffing and siting of facilities. But the
   urgency is clear, as is the moral imperative to act.




                                                                                                             11
Case 2:20-cv-02291-DOC-KES Document 53 Filed 04/06/20 Page 30 of 67 Page ID #:635



   References

   1.    Development, U. S. D. of H. and U. The 2019 Annual Homeless Assessment Report (AHAR) to
         Congress: PART 1 Point-in-Time Estimates of Homelessness. (2019).
   2.    Culhane, D. P., Metraux, S., Byrne, T., Stino, M. & Bainbridge, J. The age structure of
         contemporary homelessness: Evidence and implications for public policy. Anal. Soc. Issues Public
         Policy 13, 228–244 (2013).
   3.    Culhane, D. et al. The emerging crisis of aged homelessness: Could housing solutions be funded by
         avoidance of excess shelter, hospital, and nursing home costs? (Actionable Intelligence for Social
         Policy, 2019).
   4.    Verity, R. et al. Estimates of the severity of COVID-19 disease. medRxiv 2020.03.09.20033357
         (2020). doi:10.1101/2020.03.09.20033357
   5.    Riou, J., Hauser, A., Counotte, M. J. & Althaus, C. L. Adjusted age-specific case fatality ratio during
         the COVID-19 epidemic in Hubei, China, January and February 2020. medRxiv
         2020.03.04.20031104 (2020). doi:10.1101/2020.03.04.20031104
   6.    Fazel, S., Geddes, J. R. & Kushel, M. The health of homeless people in high-income countries:
         Descriptive epidemiology, health consequences, and clinical and policy recommendations. Lancet
         384, 1529–1540 (2014).
   7.    Adams, J., Rosenheck, R., Gee, L., Seibyl, C. L. & Kushel, M. Hospitalized younger: a comparison of
         a national sample of homeless and housed inpatient veterans. J. Health Care Poor Underserved
         18, 173–184 (2007).
   8.    Brown, R. T., Kiely, D. K., Bharel, M. & Mitchell, S. L. Geriatric Syndromes in Older Homeless
         Adults. J. Gen. Intern. Med. 27, 16–22 (2012).
   9.    Caramelo, F., Ferreira, N. & Oliveiros, B. Estimation of risk factors for COVID-19 mortality -
         preliminary results. medRxiv 2020.02.24.20027268 (2020). doi:10.1101/2020.02.24.20027268
   10.   Kuhn, R., Richards, J., Roth, S. & Clair, K. Homelessness and Public Health in Los Angeles. (UCLA
         Fielding School of Public Health).
   11.   Snyder, L. D. & Eisner, M. D. Obstructive lung disease among the urban homeless. Chest 125,
         1719–1725 (2004).
   12.   Landis, S. H. et al. Continuing to Confront COPD International Patient Survey: methods, COPD
         prevalence, and disease burden in 2012–2013. Int. J. Chron. Obstruct. Pulmon. Dis. 9, 597 (2014).
   13.   Byrne, T. & Miller, D. P. Health care utilization and costs among older homeless adults:
         Implications and opportunities for intervention. in Association of Public Policy and Management
         Annual Research Conference (2018).
   14.   Almquist, Z. W., Helwig, N. E. & You, Y. Connecting Continuum of Care point-in-time homeless
         counts to United States Census areal units. Math. Popul. Stud. (2020).
         doi:10.1080/08898480.2019.1636574
   15.   Glynn, C. & Fox, E. B. Dynamics of homelessness in urban America. Ann. Appl. Stat. 13, 573–605
         (2019).



                                                                                                             12
Case 2:20-cv-02291-DOC-KES Document 53 Filed 04/06/20 Page 31 of 67 Page ID #:636



   16.   Culhane, D. & An, S. A statistical profile of the “homelessness industry” in 2015: Revenues,
         expenditures, employment, volunteers, fundraising and executive compensation. (2020).
   17.   Flaming, D., Burns, P. & Carlen, J. Escape routes: Meta-analysis of homelessness in LA. (2018).
   18.   Centers for Disease Control and Prevention. Interim Guidance for Responding to Coronavirus
         Disease 2019 (COVID-19) among People Experiencing Unsheltered Homelessness. (2020).
   19. Rhoades H, Wenzel SL, Rice E, Winetrobe H, Henwood B. No digital divide? Technology use among
          homeless adults. J Soc Distress Homeless. 2017;26(1):73-77.
          doi:10.1080/10530789.2017.1305140




                                                                                                           13
               Case 2:20-cv-02291-DOC-KES Document 53 Filed 04/06/20 Page 32 of 67 Page ID #:637




Appendix: Additional Capacity Need and Cost, by Continuum of Care




                               Estimated      Sheltered     Density       Total New
                                 Total        Homeless     Reduction        Units     Cost of New          Cost of        Total Additional
 CoC Number and Name          Unsheltered    Individuals     Need         Required     Capacity        Quarantine Units         Cost
 AK-500, Anchorage                    136           702             351         487   $12,170,000.00      $2,513,400.00     $14,683,400.00
 AK-501, Alaska Balance of
 State                                246           416             208         454   $11,360,000.00      $1,987,200.00     $13,347,200.00
 AL-500,
 Birmingham/Jefferson, St.
 Clair, Shelby Counties               456           466             233         689   $17,235,000.00      $2,767,200.00     $20,002,200.00
 AL-501 Mobile City &
 County/Baldwin County                283           150             75          358    $8,945,000.00      $1,298,400.00     $10,243,400.00

 AL-502 Florence/Northwest
 Alabama                              281           182             91          372    $9,310,000.00      $1,390,200.00     $10,700,200.00
 AL-503 Huntsville/North
 Alabama                              122           253             127         248    $6,207,500.00      $1,124,400.00       $7,331,900.00
 AL-504 Montgomery City &
 County                                 80          171             86          165    $4,132,500.00        $752,400.00       $4,884,900.00
 AL-505 Gadsden/Northeast
 Alabama                              209            62             31          240    $5,990,000.00        $811,800.00       $6,801,800.00
 AL-506 Tuscaloosa City &
 County                                  0           27             14           14     $337,500.00          $81,000.00        $418,500.00
 AL-507 Alabama Balance of
 State                                237            89             45          281    $7,027,500.00        $976,800.00       $8,004,300.00
 AR-500 Little Rock/Central
 Arkansas                             802           355             178         980   $24,492,500.00      $3,471,600.00     $27,964,100.00




                                                                                                                                14
              Case 2:20-cv-02291-DOC-KES Document 53 Filed 04/06/20 Page 33 of 67 Page ID #:638




                             Estimated     Sheltered     Density    Total New
                               Total       Homeless     Reduction     Units     Cost of New           Cost of        Total Additional
CoC Number and Name         Unsheltered   Individuals     Need      Required     Capacity         Quarantine Units         Cost

AR-501
Fayetteville/Northwest
Arkansas                           332           223          112         443    $11,082,500.00      $1,664,400.00     $12,746,900.00
AR-503 Arkansas Balance
of State                           763           232          116         879    $21,975,000.00      $2,985,000.00     $24,960,000.00

AR-505 Southeast Arkansas            0            35           18          18      $437,500.00         $105,000.00        $542,500.00
AR-508 Fort Smith                   84           127           64         148     $3,687,500.00        $633,000.00       $4,320,500.00
AZ-500 Arizona Balance of
State                             1,376          682          341       1,717    $42,930,000.00      $6,174,600.00     $49,104,600.00

AZ-501 Tucson/Pima County          505           639          320         825    $20,622,500.00      $3,433,200.00     $24,055,700.00
AZ-502 Phoenix,
Mesa/Maricopa County              4,463         1,718         859       5,322   $133,055,000.00     $18,543,600.00    $151,598,600.00


CA-500 San Jose/Santa
Clara City & County              11,091         1,089         545      11,635   $290,882,500.00     $36,539,400.00    $327,421,900.00
CA-501 San Francisco              7,252         2,232       1,116       8,368   $209,200,000.00     $28,452,000.00    $237,652,000.00


CA-502 Oakland,
Berkeley/Alameda County           8,837         1,185         593       9,429   $235,732,500.00     $30,065,400.00    $265,797,900.00
CA-503 Sacramento City &
County                            5,460         1,096         548       6,008   $150,200,000.00     $19,668,000.00    $169,868,000.00


CA-504 Santa Rosa,
Petaluma/Sonoma County            2,740          741          371       3,110    $77,757,500.00     $10,442,400.00     $88,199,900.00




                                                                                                                           15
              Case 2:20-cv-02291-DOC-KES Document 53 Filed 04/06/20 Page 34 of 67 Page ID #:639




                                Estimated     Sheltered     Density    Total New
                                  Total       Homeless     Reduction     Units     Cost of New          Cost of        Total Additional
CoC Number and Name            Unsheltered   Individuals     Need      Required     Capacity        Quarantine Units         Cost


CA-505 Richmond/Contra
Costa County                         2,278          477          239       2,516   $62,907,500.00      $8,264,400.00     $71,171,900.00


CA-506 Salinas/Monterey,
San Benito Counties                  2,797          342          171       2,968   $74,205,000.00      $9,417,600.00     $83,622,600.00
CA-507 Marin County                   991           196           98       1,089   $27,230,000.00      $3,561,600.00     $30,791,600.00


CA-508 Watsonville/Santa
Cruz City & County                   2,380          271          136       2,516   $62,887,500.00      $7,953,000.00     $70,840,500.00

CA-509 Mendocino County               753           152           76         829   $20,730,000.00      $2,715,600.00     $23,445,600.00


CA-510 Turlock,
Modesto/Stanislaus County            1,523          499          250       1,773   $44,317,500.00      $6,066,600.00     $50,384,100.00
CA-511 Stockton/San
Joaquin County                       2,181          554          277       2,458   $61,455,000.00      $8,205,600.00     $69,660,600.00
CA-512 Daly/San Mateo
County                               1,261          272          136       1,397   $34,935,000.00      $4,600,200.00     $39,535,200.00
CA-513 Visalia/Kings, Tulare
Counties                             1,085          188           94       1,179   $29,475,000.00      $3,819,000.00     $33,294,000.00
CA-514 Fresno City &
County/Madera County                 2,897          214          107       3,004   $75,090,000.00      $9,331,800.00     $84,421,800.00
CA-515 Roseville,
Rocklin/Placer County                 414           202          101         515   $12,885,000.00      $1,849,200.00     $14,734,200.00




                                                                                                                             16
              Case 2:20-cv-02291-DOC-KES Document 53 Filed 04/06/20 Page 35 of 67 Page ID #:640




                             Estimated     Sheltered     Density    Total New
                               Total       Homeless     Reduction     Units     Cost of New          Cost of        Total Additional
CoC Number and Name         Unsheltered   Individuals     Need      Required     Capacity        Quarantine Units         Cost


CA-516 Redding/Shasta,
Siskiyou, Lassen, Plumas,
Del Norte, Modoc, Sierra
Counties                          1,128          363          182       1,310   $32,747,500.00      $4,474,200.00     $37,221,700.00

CA-517 Napa City & County          210           125           63         273    $6,812,500.00      $1,005,000.00       $7,817,500.00
CA-518 Vallejo/Solano
County                            1,305          148           74       1,379   $34,470,000.00      $4,358,400.00     $38,828,400.00
CA-519 Chico,
Paradise/Butte County             1,173          247          124       1,297   $32,417,500.00      $4,260,600.00     $36,678,100.00
CA-520 Merced City &
County                             403           144           72         475   $11,880,000.00      $1,641,600.00     $13,521,600.00
CA-521 Davis,
Woodland/Yolo County               556           124           62         618   $15,445,000.00      $2,039,400.00     $17,484,400.00

CA-522 Humboldt County            1,963          190           95       2,058   $51,445,000.00      $6,458,400.00     $57,903,400.00
CA-523 Colusa, Glenn,
Trinity Counties                   210              3           2         212    $5,287,500.00        $639,000.00       $5,926,500.00
CA-524 Yuba City &
County/Sutter County               727           105           53         779   $19,477,500.00      $2,494,800.00     $21,972,300.00

CA-525 El Dorado County            672           114           57         729   $18,225,000.00      $2,358,000.00     $20,583,000.00

CA-526 Amador, Calaveras,
Mariposa, Tuolumne
Counties                           962            56           28         990   $24,745,000.00      $3,053,400.00     $27,798,400.00

CA-527 Tehama County               301            43           22         323    $8,062,500.00      $1,032,000.00       $9,094,500.00


                                                                                                                          17
             Case 2:20-cv-02291-DOC-KES Document 53 Filed 04/06/20 Page 36 of 67 Page ID #:641




                              Estimated     Sheltered     Density    Total New
                                Total       Homeless     Reduction     Units       Cost of New           Cost of        Total Additional
CoC Number and Name          Unsheltered   Individuals     Need      Required       Capacity         Quarantine Units         Cost
CA-529 Lake County                  535            10            5         540     $13,495,000.00       $1,634,400.00     $15,129,400.00
CA-530 Alpine, Inyo, Mono
Counties                            276              9           5         280      $7,007,500.00         $854,400.00       $7,861,900.00

CA-531 Nevada County                351           119           60         411     $10,272,500.00       $1,411,200.00     $11,683,700.00
CA-600 Los Angeles City &
County                            59,459         6,851       3,426      62,885   $1,572,122,500.00    $198,931,200.00   $1,771,053,700.00
CA-601 San Diego City and
County                             6,266         2,361       1,181       7,447    $186,172,500.00      $25,882,200.00    $212,054,700.00


CA-602 Santa Ana,
Anaheim/Orange County              5,545         1,745         873       6,418    $160,447,500.00      $21,871,200.00    $182,318,700.00


CA-603 Santa Maria/Santa
Barbara County                     1,586          344          172       1,758     $43,955,000.00       $5,790,600.00     $49,745,600.00


CA-604 Bakersfield/Kern
County                             1,127          348          174       1,301     $32,525,000.00       $4,425,000.00     $36,950,000.00
CA-606 Long Beach                  1,785          471          236       2,021     $50,512,500.00       $6,768,000.00     $57,280,500.00
CA-607 Pasadena                     449           144           72         521     $13,035,000.00       $1,780,200.00     $14,815,200.00
CA-608 Riverside City &
County                             2,863          490          245       3,108     $77,700,000.00      $10,059,000.00     $87,759,000.00


CA-609 San Bernardino City
& County                           2,688          269          135       2,823     $70,562,500.00       $8,871,000.00     $79,433,500.00




                                                                                                                              18
              Case 2:20-cv-02291-DOC-KES Document 53 Filed 04/06/20 Page 37 of 67 Page ID #:642




                               Estimated     Sheltered     Density    Total New
                                 Total       Homeless     Reduction     Units     Cost of New          Cost of        Total Additional
CoC Number and Name           Unsheltered   Individuals     Need      Required     Capacity        Quarantine Units         Cost

CA-611 Oxnard, San
Buenaventura/Ventura
County                              1,761          221          111       1,872   $46,792,500.00      $5,946,600.00     $52,739,100.00
CA-612 Glendale                      206            30           15         221    $5,520,000.00        $707,400.00       $6,227,400.00

CA-613 Imperial County              1,715           96           48       1,763   $44,075,000.00      $5,433,000.00     $49,508,000.00
CA-614 San Luis Obispo
County                              1,641          173           87       1,727   $43,182,500.00      $5,441,400.00     $48,623,900.00
CO-500 Colorado Balance of
State                               1,117         1,085         543       1,660   $41,492,500.00      $6,606,600.00     $48,099,100.00

CO-503 Metropolitan Denver          1,324         3,390       1,695       3,019   $75,485,000.00     $14,143,200.00     $89,628,200.00


CO-504 Colorado Springs/El
Paso County                          622           718          359         981   $24,515,000.00      $4,018,800.00     $28,533,800.00


CT-503 Bridgeport,
Stamford, Norwalk,
Danbury/Fairfield County             137           378          189         326    $8,155,000.00      $1,545,600.00       $9,700,600.00
CT-505 Connecticut Balance
of State                             501          1,265         633       1,134   $28,342,500.00      $5,298,600.00     $33,641,100.00

DC-500 District of Columbia          851          3,267       1,634       2,485   $62,117,500.00     $12,354,600.00     $74,472,100.00

DE-500 Delaware Statewide            133           489          245         378    $9,437,500.00      $1,866,000.00     $11,303,500.00

FL-500 Sarasota,
Bradenton/Manatee,
Sarasota Counties                    560           584          292         852   $21,300,000.00      $3,432,000.00     $24,732,000.00


                                                                                                                            19
              Case 2:20-cv-02291-DOC-KES Document 53 Filed 04/06/20 Page 38 of 67 Page ID #:643




                               Estimated     Sheltered     Density    Total New
                                 Total       Homeless     Reduction     Units     Cost of New          Cost of        Total Additional
CoC Number and Name           Unsheltered   Individuals     Need      Required     Capacity        Quarantine Units         Cost


FL-501 Tampa/Hillsborough
County                               941           508          254       1,195   $29,870,000.00      $4,346,400.00     $34,216,400.00

FL-502 St. Petersburg,
Clearwater, Largo/Pinellas
County                              1,168         1,133         567       1,734   $43,352,500.00      $6,901,800.00     $50,254,300.00


FL-503 Lakeland,
Winterhaven/Polk County              160           260          130         290    $7,240,000.00      $1,258,800.00       $8,498,800.00


FL-504 Deltona, Daytona
Beach/Volusia, Flagler
Counties                             710            89           45         754   $18,857,500.00      $2,396,400.00     $21,253,900.00

FL-505 Fort Walton
Beach/Okaloosa, Walton
Counties                             328           114           57         385    $9,615,000.00      $1,324,800.00     $10,939,800.00


FL-506 Tallahassee/Leon
County                               127           669          335         462   $11,547,500.00      $2,389,200.00     $13,936,700.00



FL-507 Orlando/Orange,
Osceola, Seminole Counties           470           932          466         936   $23,410,000.00      $4,207,200.00     $27,617,200.00


FL-508 Gainesville/Alachua,
Putnam Counties                      697           198           99         796   $19,905,000.00      $2,685,600.00     $22,590,600.00




                                                                                                                            20
              Case 2:20-cv-02291-DOC-KES Document 53 Filed 04/06/20 Page 39 of 67 Page ID #:644




                                 Estimated     Sheltered     Density    Total New
                                   Total       Homeless     Reduction     Units     Cost of New          Cost of        Total Additional
CoC Number and Name             Unsheltered   Individuals     Need      Required     Capacity        Quarantine Units         Cost


FL-509 Fort Pierce/St. Lucie,
Indian River, Martin Counties         1,883           52           26       1,909   $47,725,000.00      $5,805,000.00     $53,530,000.00
FL-510 Jacksonville-Duval,
Clay Counties                          711           857          429       1,140   $28,492,500.00      $4,704,600.00     $33,197,100.00

FL-511
Pensacola/Escambia, Santa
Rosa Counties                          248           304          152         400    $9,995,000.00      $1,655,400.00     $11,650,400.00

FL-512 St. Johns County                280            52           26         306    $7,650,000.00        $996,000.00       $8,646,000.00


FL-513 Palm Bay,
Melbourne/Brevard County               556           230          115         671   $16,770,000.00      $2,357,400.00     $19,127,400.00

FL-514 Ocala/Marion County             251           188           94         345    $8,615,000.00      $1,315,800.00       $9,930,800.00


FL-515 Panama City/Bay,
Jackson Counties                       497           116           58         555   $13,875,000.00      $1,839,000.00     $15,714,000.00


FL-517 Hendry, Hardee,
Highlands Counties                     490              0           0         490   $12,250,000.00      $1,470,000.00     $13,720,000.00

FL-518 Columbia, Hamilton,
Lafayette, Suwannee
Counties                               595            58           29         624   $15,600,000.00      $1,959,000.00     $17,559,000.00
FL-519 Pasco County                    963            74           37       1,000   $25,005,000.00      $3,111,600.00     $28,116,600.00


FL-520 Citrus, Hernando,
Lake, Sumter Counties                  463           184           92         555   $13,885,000.00      $1,942,200.00     $15,827,200.00


                                                                                                                              21
              Case 2:20-cv-02291-DOC-KES Document 53 Filed 04/06/20 Page 40 of 67 Page ID #:645




                             Estimated     Sheltered     Density    Total New
                               Total       Homeless     Reduction     Units     Cost of New          Cost of        Total Additional
CoC Number and Name         Unsheltered   Individuals     Need      Required     Capacity        Quarantine Units         Cost

FL-600 Miami-Dade County          1,411         1,267         634       2,045   $51,117,500.00      $8,034,600.00     $59,152,100.00


FL-601 Ft
Lauderdale/Broward County         1,890          986          493       2,383   $59,575,000.00      $8,628,000.00     $68,203,000.00


FL-602 Punta
Gorda/Charlotte County              94            64           32         126    $3,145,000.00        $473,400.00       $3,618,400.00
FL-603 Ft Myers, Cape
Coral/Lee County                   227           129           65         291    $7,282,500.00      $1,067,400.00       $8,349,900.00
FL-604 Monroe County               293           267          134         426   $10,652,500.00      $1,678,800.00     $12,331,300.00


FL-605 West Palm
Beach/Palm Beach County           1,316          210          105       1,421   $35,525,000.00      $4,578,000.00     $40,103,000.00
FL-606 Naples/Collier
County                             139           254          127         266    $6,640,000.00      $1,177,800.00       $7,817,800.00
GA-500 Atlanta                    1,007         2,001       1,001       2,007   $50,177,500.00      $9,022,800.00     $59,200,300.00
GA-501 Georgia Balance of
State                             3,167          799          400       3,566   $89,157,500.00     $11,897,400.00    $101,054,900.00
GA-502 Fulton County               106           330          165         271    $6,785,000.00      $1,309,200.00       $8,094,200.00
GA-503 Athens-Clarke
County                              77           106           53         130    $3,250,000.00        $549,000.00       $3,799,000.00
GA-504 Augusta-Richmond
County                             225           167           84         309    $7,722,500.00      $1,177,200.00       $8,899,700.00
GA-505 Columbus-
Muscogee                            73           165           83         155    $3,882,500.00        $713,400.00       $4,595,900.00




                                                                                                                          22
              Case 2:20-cv-02291-DOC-KES Document 53 Filed 04/06/20 Page 41 of 67 Page ID #:646




                             Estimated     Sheltered     Density    Total New
                               Total       Homeless     Reduction     Units     Cost of New          Cost of        Total Additional
CoC Number and Name         Unsheltered   Individuals     Need      Required     Capacity        Quarantine Units         Cost
GA-506 Marietta/Cobb
County                             178           190           95         273    $6,820,000.00      $1,103,400.00       $7,923,400.00


GA-507 Savannah/Chatham
County                             323           347          174         497   $12,422,500.00      $2,011,200.00     $14,433,700.00

GA-508 DeKalb County               276            64           32         308    $7,695,000.00      $1,019,400.00       $8,714,400.00
GU-500 Guam                       1,070           28           14       1,084   $27,090,000.00      $3,292,800.00     $30,382,800.00
HI-500 Hawaii Balance of
State                             1,732          251          126       1,857   $46,432,500.00      $5,948,400.00     $52,380,900.00
HI-501 Honolulu City and
County                            3,364          983          492       3,856   $96,392,500.00     $13,041,600.00    $109,434,100.00


IA-500 Sioux City/Dakota,
Woodbury Counties                   10           155           78          87    $2,182,500.00        $494,400.00       $2,676,900.00
IA-501 Iowa Balance of
State                              125           762          381         506   $12,640,000.00      $2,659,800.00     $15,299,800.00
IA-502 Des Moines/Polk
County                             129           452          226         355    $8,870,000.00      $1,742,400.00     $10,612,400.00

ID-500 Boise/Ada County             85           507          254         339    $8,472,500.00      $1,777,200.00     $10,249,700.00
ID-501 Idaho Balance of
State                             1,294          324          162       1,456   $36,390,000.00      $4,852,800.00     $41,242,800.00

IL-500 McHenry County                1            92           46          47    $1,185,000.00        $280,200.00       $1,465,200.00




                                                                                                                          23
               Case 2:20-cv-02291-DOC-KES Document 53 Filed 04/06/20 Page 42 of 67 Page ID #:647




                                Estimated     Sheltered     Density    Total New
                                  Total       Homeless     Reduction     Units     Cost of New          Cost of        Total Additional
CoC Number and Name            Unsheltered   Individuals     Need      Required     Capacity        Quarantine Units         Cost



IL-501 Rockford/DeKalb,
Winnebago, Boone Counties              63           212          106         169    $4,225,000.00        $825,000.00       $5,050,000.00


IL-502 Waukegan, North
Chicago/Lake County                    45           125           63         107    $2,682,500.00        $509,400.00       $3,191,900.00



IL-503 Champaign, Urbana,
Rantoul/Champaign County                3            79           40          42    $1,057,500.00        $245,400.00       $1,302,900.00
IL-504 Madison County                  45            37           19          63    $1,582,500.00        $245,400.00       $1,827,900.00


IL-506 Joliet,
Bolingbrook/Will County                60           138           69         129    $3,230,000.00        $594,600.00       $3,824,600.00


IL-507 Peoria, Pekin/Fulton,
Tazewell, Peoria, Woodford
Counties                               21           192           96         117    $2,925,000.00        $639,000.00       $3,564,000.00


IL-508 East St. Louis,
Belleville/St. Clair County           132            55           28         159    $3,977,500.00        $559,800.00       $4,537,300.00
IL-510 Chicago                       1,764         2,024       1,012       2,776   $69,400,000.00     $11,364,000.00     $80,764,000.00
IL-511 Cook County                    147           447          224         371    $9,262,500.00      $1,782,000.00     $11,044,500.00


IL-512 Bloomington/Central
Illinois                               85           168           84         169    $4,235,000.00        $760,200.00       $4,995,200.00




                                                                                                                             24
               Case 2:20-cv-02291-DOC-KES Document 53 Filed 04/06/20 Page 43 of 67 Page ID #:648




                                 Estimated     Sheltered     Density    Total New
                                   Total       Homeless     Reduction     Units     Cost of New          Cost of        Total Additional
CoC Number and Name             Unsheltered   Individuals     Need      Required     Capacity        Quarantine Units         Cost

IL-513
Springfield/Sangamon
County                                  35           179           90         125    $3,112,500.00        $642,000.00       $3,754,500.00
IL-514 DuPage County                    14           175           88         102    $2,537,500.00        $567,000.00       $3,104,500.00

IL-515 South Central Illinois           49            32           16          65    $1,625,000.00        $243,000.00       $1,868,000.00
IL-516 Decatur/Macon
County                                  15           108           54          69    $1,735,000.00        $370,200.00       $2,105,200.00
IL-517 Aurora, Elgin/Kane
County                                  63           290          145         208    $5,200,000.00      $1,059,000.00       $6,259,000.00


IL-518 Rock Island,
Moline/Northwestern Illinois            22           127           64          86    $2,147,500.00        $448,200.00       $2,595,700.00

IL-519 West Central Illinois             3            34           17          20     $495,000.00         $110,400.00        $605,400.00
IL-520 Southern Illinois                77           134           67         144    $3,600,000.00        $633,000.00       $4,233,000.00
IN-502 Indiana Balance of
State                                  752          2,095       1,048       1,799   $44,982,500.00      $8,540,400.00     $53,522,900.00
IN-503 Indianapolis                    147          1,032         516         663   $16,575,000.00      $3,537,000.00     $20,112,000.00


KS-502 Wichita/Sedgwick
County                                  80           369          185         264    $6,607,500.00      $1,346,400.00       $7,953,900.00


KS-503 Topeka/Shawnee
County                                  95           264          132         227    $5,680,000.00      $1,077,600.00       $6,757,600.00




                                                                                                                              25
              Case 2:20-cv-02291-DOC-KES Document 53 Filed 04/06/20 Page 44 of 67 Page ID #:649




                               Estimated     Sheltered     Density    Total New
                                 Total       Homeless     Reduction     Units     Cost of New          Cost of        Total Additional
CoC Number and Name           Unsheltered   Individuals     Need      Required     Capacity        Quarantine Units         Cost


KS-505 Overland Park,
Shawnee/Johnson County                55            70           35          90    $2,240,000.00        $373,800.00       $2,613,800.00
KS-507 Kansas Balance of
State                                328           558          279         607   $15,165,000.00      $2,656,800.00     $17,821,800.00
KY-500 Kentucky Balance of
State                                910           996          498       1,408   $35,200,000.00      $5,718,000.00     $40,918,000.00
KY-501 Louisville-Jefferson
County                               165           691          346         511   $12,767,500.00      $2,568,600.00     $15,336,100.00
KY-502 Lexington-Fayette
County                                15           665          333         348    $8,697,500.00      $2,041,200.00     $10,738,700.00

LA-500 Lafayette/Acadiana            217           122           61         278    $6,950,000.00      $1,017,000.00       $7,967,000.00


LA-502 Shreveport,
Bossier/Northwest Louisiana           84           158           79         163    $4,075,000.00        $726,000.00       $4,801,000.00


LA-503 New
Orleans/Jefferson Parish             602           588          294         896   $22,400,000.00      $3,570,000.00     $25,970,000.00


LA-505 Monroe/Northeast
Louisiana                             24            70           35          59    $1,470,000.00        $281,400.00       $1,751,400.00


LA-506 Slidell/Southeast
Louisiana                            106           131           66         172    $4,297,500.00        $712,200.00       $5,009,700.00


LA-507 Alexandria/Central
Louisiana                             27            68           34          61    $1,515,000.00        $283,800.00       $1,798,800.00


                                                                                                                            26
              Case 2:20-cv-02291-DOC-KES Document 53 Filed 04/06/20 Page 45 of 67 Page ID #:650




                                Estimated     Sheltered     Density    Total New
                                  Total       Homeless     Reduction     Units     Cost of New          Cost of        Total Additional
CoC Number and Name            Unsheltered   Individuals     Need      Required     Capacity        Quarantine Units         Cost
LA-509 Louisiana Balance of
State                                 304           286          143         447   $11,170,000.00      $1,769,400.00     $12,939,400.00
MA-500 Boston                         169          2,243       1,122       1,291   $32,272,500.00      $7,237,200.00     $39,509,700.00
MA-502 Lynn                             7            73           37          44    $1,087,500.00        $240,000.00       $1,327,500.00

MA-503 Cape Cod Islands                53           138           69         122    $3,055,000.00        $573,600.00       $3,628,600.00


MA-504
Springfield/Hampden County             59           324          162         221    $5,520,000.00      $1,148,400.00       $6,668,400.00
MA-505 New Bedford                     74           178           89         163    $4,080,000.00        $756,600.00       $4,836,600.00
MA-506 Worcester City &
County                                237           487          244         480   $12,002,500.00      $2,170,800.00     $14,173,300.00


MA-507 Pittsfield/Berkshire,
Franklin, Hampshire
Counties                               48           328          164         212    $5,290,000.00      $1,126,800.00       $6,416,800.00
MA-508 Lowell                          22           205          103         125    $3,122,500.00        $682,200.00       $3,804,700.00
MA-509 Cambridge                       81           326          163         244    $6,105,000.00      $1,221,600.00       $7,326,600.00

MA-510 Gloucester,
Haverhill, Salem/Essex
County                                 71           203          102         173    $4,322,500.00        $823,200.00       $5,145,700.00


MA-511 Quincy, Brockton,
Weymouth, Plymouth City
and County                             18           356          178         196    $4,905,000.00      $1,122,600.00       $6,027,600.00
MA-515 Fall River                       6            62           31          37     $915,000.00         $202,800.00       $1,117,800.00




                                                                                                                             27
              Case 2:20-cv-02291-DOC-KES Document 53 Filed 04/06/20 Page 46 of 67 Page ID #:651




                            Estimated     Sheltered     Density    Total New
                              Total       Homeless     Reduction     Units     Cost of New          Cost of        Total Additional
CoC Number and Name        Unsheltered   Individuals     Need      Required     Capacity        Quarantine Units         Cost
MA-516 Massachusetts
Balance of State                  253           324          162         415   $10,385,000.00      $1,732,200.00     $12,117,200.00
MA-517 Somerville                  14            85           43          57    $1,412,500.00        $297,000.00       $1,709,500.00
MA-519 Attleboro,
Taunton/Bristol County             48            38           19          67    $1,665,000.00        $256,800.00       $1,921,800.00

MD-500
Cumberland/Allegany
County                             52            58           29          81    $2,020,000.00        $329,400.00       $2,349,400.00
MD-501 Baltimore                  532          1,552         776       1,308   $32,700,000.00      $6,252,000.00     $38,952,000.00

MD-502 Harford County              32            73           37          69    $1,717,500.00        $315,600.00       $2,033,100.00


MD-503 Annapolis/Anne
Arundel County                     85           166           83         168    $4,210,000.00        $754,200.00       $4,964,200.00

MD-504 Howard County              101            55           28         128    $3,207,500.00        $467,400.00       $3,674,900.00

MD-505 Baltimore County           349           232          116         465   $11,615,000.00      $1,741,800.00     $13,356,800.00
MD-506 Carroll County              32            64           32          64    $1,605,000.00        $288,600.00       $1,893,600.00
MD-507 Cecil County                31            59           30          60    $1,507,500.00        $269,400.00       $1,776,900.00


MD-508 Charles, Calvert,
St.Mary's Counties                160           132           66         226    $5,640,000.00        $874,800.00       $6,514,800.00
MD-509 Frederick City &
County                            109           134           67         176    $4,405,000.00        $729,600.00       $5,134,600.00
MD-510 Garrett County               1            11            6           7     $172,500.00          $37,200.00        $209,700.00




                                                                                                                         28
                 Case 2:20-cv-02291-DOC-KES Document 53 Filed 04/06/20 Page 47 of 67 Page ID #:652




                              Estimated     Sheltered     Density    Total New
                                Total       Homeless     Reduction     Units     Cost of New          Cost of        Total Additional
CoC Number and Name          Unsheltered   Individuals     Need      Required     Capacity        Quarantine Units         Cost

MD-511 Mid-Shore Regional            25            63           32          57    $1,417,500.00        $264,600.00       $1,682,100.00

MD-512
Hagerstown/Washington
County                              119           139           70         189    $4,712,500.00        $774,000.00       $5,486,500.00

MD-513 Wicomico,
Somerset, Worcester
Counties                             52           161           81         132    $3,307,500.00        $638,400.00       $3,945,900.00
MD-600 Prince George's
County                              102           127           64         166    $4,142,500.00        $687,600.00       $4,830,100.00

MD-601 Montgomery County            105           344          172         277    $6,925,000.00      $1,347,000.00       $8,272,000.00

ME-500 Maine Statewide              133          1,125         563         696   $17,387,500.00      $3,774,000.00     $21,161,500.00
MI-500 Michigan Balance of
State                               188           518          259         447   $11,165,000.00      $2,116,800.00     $13,281,800.00
MI-501 Detroit                      120          1,285         643         763   $19,072,500.00      $4,216,200.00     $23,288,700.00


MI-502 Dearborn, Dearborn
Heights, Westland/Wayne
County                               24            63           32          55    $1,382,500.00        $260,400.00       $1,642,900.00



MI-503 St. Clair Shores,
Warren/Macomb County                 28           175           88         116    $2,887,500.00        $609,000.00       $3,496,500.00
MI-504 Pontiac, Royal
Oak/Oakland County                   60           219          110         170    $4,242,500.00        $837,600.00       $5,080,100.00




                                                                                                                           29
             Case 2:20-cv-02291-DOC-KES Document 53 Filed 04/06/20 Page 48 of 67 Page ID #:653




                             Estimated     Sheltered     Density    Total New
                               Total       Homeless     Reduction     Units     Cost of New          Cost of        Total Additional
CoC Number and Name         Unsheltered   Individuals     Need      Required     Capacity        Quarantine Units         Cost
MI-505 Flint/Genesee
County                              67           240          120         187    $4,680,000.00        $921,600.00       $5,601,600.00
MI-506 Grand Rapids,
Wyoming/Kent County                 22           419          210         232    $5,797,500.00      $1,324,200.00       $7,121,700.00


MI-507 Portage, Kalamazoo
City & County                      242           284          142         384    $9,605,000.00      $1,578,600.00     $11,183,600.00


MI-508 Lansing, East
Lansing/Ingham County               14           287          144         158    $3,937,500.00        $903,000.00       $4,840,500.00

MI-509 Washtenaw County             17           181           91         107    $2,682,500.00        $593,400.00       $3,275,900.00
MI-510 Saginaw City &
County                              17           168           84         101    $2,520,000.00        $554,400.00       $3,074,400.00

MI-511 Lenawee County                4            57           29          33     $817,500.00         $183,600.00       $1,001,100.00


MI-512 Grand Traverse,
Antrim, Leelanau Counties            6           118           59          65    $1,615,000.00        $370,800.00       $1,985,800.00
MI-513 Marquette, Alger
Counties                             0            30           15          15     $375,000.00          $90,000.00        $465,000.00
MI-514 Battle
Creek/Calhoun County                53           114           57         110    $2,755,000.00        $501,600.00       $3,256,600.00
MI-515 Monroe City &
County                               0            91           46          46    $1,137,500.00        $273,000.00       $1,410,500.00


MI-516 Norton Shores,
Muskegon City & County              22            71           36          58    $1,447,500.00        $280,200.00       $1,727,700.00


                                                                                                                          30
              Case 2:20-cv-02291-DOC-KES Document 53 Filed 04/06/20 Page 49 of 67 Page ID #:654




                             Estimated     Sheltered     Density    Total New
                               Total       Homeless     Reduction     Units     Cost of New          Cost of        Total Additional
CoC Number and Name         Unsheltered   Individuals     Need      Required     Capacity        Quarantine Units         Cost
MI-517 Jackson City &
County                              18            77           39          57    $1,417,500.00        $285,600.00       $1,703,100.00

MI-518 Livingston County             0            40           20          20     $500,000.00         $120,000.00        $620,000.00
MI-519 Holland/Ottawa
County                              24           113           57          80    $2,007,500.00        $410,400.00       $2,417,900.00
MI-523 Eaton County                  0              3           2           2       $37,500.00          $9,000.00         $46,500.00

MN-500
Minneapolis/Hennepin
County                             844          1,441         721       1,565   $39,117,500.00      $6,855,600.00     $45,973,100.00
MN-501 Saint Paul/Ramsey
County                             444           752          376         820   $20,495,000.00      $3,587,400.00     $24,082,400.00

MN-502
Rochester/Southeast
Minnesota                           81           168           84         165    $4,130,000.00        $747,600.00       $4,877,600.00

MN-503 Dakota, Anoka,
Washington, Scott, Carver
Counties                           330           185           93         423   $10,572,500.00      $1,546,200.00     $12,118,700.00
MN-504 Northeast
Minnesota                           39            19           10          49    $1,217,500.00        $174,600.00       $1,392,100.00


MN-505 St. Cloud/Central
Minnesota                          298           174           87         385    $9,630,000.00      $1,416,600.00     $11,046,600.00
MN-506 Northwest
Minnesota                           11           116           58          69    $1,730,000.00        $381,600.00       $2,111,600.00


MN-508 Moorhead/West
Central Minnesota                    1            96           48          49    $1,235,000.00        $292,200.00       $1,527,200.00


                                                                                                                          31
              Case 2:20-cv-02291-DOC-KES Document 53 Filed 04/06/20 Page 50 of 67 Page ID #:655




                               Estimated     Sheltered     Density    Total New
                                 Total       Homeless     Reduction     Units     Cost of New          Cost of        Total Additional
CoC Number and Name           Unsheltered   Individuals     Need      Required     Capacity        Quarantine Units         Cost
MN-509 Duluth/St.Louis
County                               256           146           73         329    $8,230,000.00      $1,206,600.00       $9,436,600.00
MN-511 Southwest
Minnesota                              8            24           12          20     $510,000.00          $97,200.00        $607,200.00

MO-500 St. Louis County               38           257          129         166    $4,157,500.00        $884,400.00       $5,041,900.00
MO-501 St.Louis City                  74           693          347         421   $10,517,500.00      $2,301,600.00     $12,819,100.00

MO-503 St. Charles City &
County, Lincoln, Warren
Counties                             178           143           72         249    $6,232,500.00        $962,400.00       $7,194,900.00



MO-600 Springfield/Greene,
Christian, Webster Counties          113           254          127         240    $6,010,000.00      $1,102,200.00       $7,112,200.00
MO-602 Joplin/Jasper,
Newton Counties                       69           141           71         139    $3,477,500.00        $628,800.00       $4,106,300.00



MO-603 St. Joseph/Andrew,
Buchanan, DeKalb Counties             52           120           60         112    $2,795,000.00        $515,400.00       $3,310,400.00


MO-604a Kansas City,
Independence, Lee’s
Summit/Jackson, Wyandotte
Counties, MO & KS                    448          1,070         535         983   $24,575,000.00      $4,554,000.00     $29,129,000.00
MO-606 Missouri Balance of
State                                503           595          298         800   $20,002,500.00      $3,292,800.00     $23,295,300.00




                                                                                                                            32
             Case 2:20-cv-02291-DOC-KES Document 53 Filed 04/06/20 Page 51 of 67 Page ID #:656




                               Estimated     Sheltered     Density    Total New
                                 Total       Homeless     Reduction     Units     Cost of New          Cost of        Total Additional
CoC Number and Name           Unsheltered   Individuals     Need      Required     Capacity        Quarantine Units         Cost
MP-500 Northern Mariana
Islands                             2,502           18            9       2,511   $62,770,000.00      $7,559,400.00     $70,329,400.00


MS-500 Jackson/Rankin,
Madison Counties                     148           240          120         268    $6,710,000.00      $1,165,200.00       $7,875,200.00
MS-501 Mississippi Balance
of State                             265           193           97         361    $9,027,500.00      $1,372,800.00     $10,400,300.00
MS-503 Gulf Port/Gulf Coast
Regional                             267            46           23         290    $7,260,000.00        $940,200.00       $8,200,200.00

MT-500 Montana Statewide             483           656          328         811   $20,275,000.00      $3,417,000.00     $23,692,000.00
NC-500 Winston-
Salem/Forsyth County                  34           356          178         212    $5,290,000.00      $1,168,800.00       $6,458,800.00


NC-501 Asheville/Buncombe
County                               109           467          234         343    $8,567,500.00      $1,728,600.00     $10,296,100.00
NC-502 Durham City &
County                               113           175           88         201    $5,022,500.00        $865,200.00       $5,887,700.00
NC-503 North Carolina
Balance of State                    1,190         1,456         728       1,918   $47,950,000.00      $7,938,000.00     $55,888,000.00
NC-504 Greensboro, High
Point                                 85           399          200         285    $7,122,500.00      $1,453,200.00       $8,575,700.00
NC-505
Charlotte/Mecklenberg                274          1,027         514         788   $19,697,500.00      $3,904,200.00     $23,601,700.00


NC-506
Wilmington/Brunswick, New
Hanover, Pender Counties             227           184           92         319    $7,970,000.00      $1,232,400.00       $9,202,400.00


                                                                                                                            33
             Case 2:20-cv-02291-DOC-KES Document 53 Filed 04/06/20 Page 52 of 67 Page ID #:657




                              Estimated     Sheltered     Density    Total New
                                Total       Homeless     Reduction     Units     Cost of New          Cost of        Total Additional
CoC Number and Name          Unsheltered   Individuals     Need      Required     Capacity        Quarantine Units         Cost
NC-507 Raleigh/Wake
County                              330           462          231         561   $14,035,000.00      $2,377,200.00     $16,412,200.00



NC-509 Gastonia/Cleveland,
Gaston, Lincoln Counties            101           164           82         183    $4,570,000.00        $794,400.00       $5,364,400.00

NC-511
Fayetteville/Cumberland
County                              316            12            6         322    $8,060,000.00        $985,200.00       $9,045,200.00
NC-513 Chapel Hill/Orange
County                               41            76           38          79    $1,965,000.00        $349,800.00       $2,314,800.00
NC-516 Northwest North
Carolina                            354           111           56         410   $10,242,500.00      $1,395,600.00     $11,638,100.00
ND-500 North Dakota
Statewide                            17           344          172         189    $4,720,000.00      $1,082,400.00       $5,802,400.00
NE-500 Nebraska Balance
of State                             28           289          145         173    $4,312,500.00        $951,000.00       $5,263,500.00
NE-501 Omaha, Council
Bluffs                               64          1,061         531         595   $14,872,500.00      $3,376,200.00     $18,248,700.00
NE-502 Lincoln                       62           235          118         179    $4,477,500.00        $889,800.00       $5,367,300.00


NH-500 New Hampshire
Balance of State                    133           318          159         292    $7,300,000.00      $1,353,000.00       $8,653,000.00
NH-501 Manchester                    71           221          111         182    $4,547,500.00        $877,200.00       $5,424,700.00


NH-502
Nashua/Hillsborough County            4           123           62          66    $1,642,500.00        $381,600.00       $2,024,100.00



                                                                                                                           34
              Case 2:20-cv-02291-DOC-KES Document 53 Filed 04/06/20 Page 53 of 67 Page ID #:658




                              Estimated     Sheltered     Density    Total New
                                Total       Homeless     Reduction     Units     Cost of New          Cost of        Total Additional
CoC Number and Name          Unsheltered   Individuals     Need      Required     Capacity        Quarantine Units         Cost
NJ-500 Atlantic City &
County                              134           232          116         250    $6,260,000.00      $1,099,200.00       $7,359,200.00
NJ-501 Bergen County                  6           173           87          92    $2,302,500.00        $535,800.00       $2,838,300.00

NJ-502 Burlington County             32           216          108         140    $3,505,000.00        $744,600.00       $4,249,600.00


NJ-503 Camden City &
County/Gloucester, Cape
May, Cumberland Counties            307           562          281         588   $14,690,000.00      $2,605,800.00     $17,295,800.00
NJ-504 Newark/Essex
County                              473          1,035         518         991   $24,767,500.00      $4,524,600.00     $29,292,100.00


NJ-506 Jersey City,
Bayonne/Hudson County               374           458          229         603   $15,070,000.00      $2,495,400.00     $17,565,400.00


NJ-507 New
Brunswick/Middlesex County          189           226          113         302    $7,550,000.00      $1,245,000.00       $8,795,000.00

NJ-508 Monmouth County               76           156           78         154    $3,840,000.00        $694,800.00       $4,534,800.00
NJ-509 Morris County                 59           183           92         150    $3,757,500.00        $725,400.00       $4,482,900.00


NJ-510 Lakewood
Township/Ocean County                42           151           76         118    $2,937,500.00        $579,000.00       $3,516,500.00


NJ-511 Paterson/Passaic
County                              164           170           85         249    $6,220,000.00      $1,001,400.00       $7,221,400.00
NJ-512 Salem County                   0              8           4           4     $100,000.00          $24,000.00        $124,000.00



                                                                                                                           35
             Case 2:20-cv-02291-DOC-KES Document 53 Filed 04/06/20 Page 54 of 67 Page ID #:659




                              Estimated     Sheltered     Density    Total New
                                Total       Homeless     Reduction     Units     Cost of New           Cost of        Total Additional
CoC Number and Name          Unsheltered   Individuals     Need      Required     Capacity         Quarantine Units         Cost

NJ-513 Somerset County                8           191           96         104     $2,597,500.00        $598,200.00       $3,195,700.00
NJ-514 Trenton/Mercer
County                              118           245          123         240     $6,002,500.00      $1,087,800.00       $7,090,300.00


NJ-515 Elizabeth/Union
County                               55           201          101         155     $3,877,500.00        $766,800.00       $4,644,300.00


NJ-516 Warren, Sussex,
Hunterdon Counties                   39           212          106         145     $3,630,000.00        $753,600.00       $4,383,600.00
NM-500 Albuquerque                  794           677          339       1,132    $28,307,500.00      $4,412,400.00     $32,719,900.00
NM-501 New Mexico
Balance of State                    969           597          299       1,267    $31,682,500.00      $4,697,400.00     $36,379,900.00
NV-500 Las Vegas/Clark
County                             4,644         1,877         939       5,582   $139,557,500.00     $19,562,400.00    $159,119,900.00


NV-501 Reno,
Sparks/Washoe County                316           875          438         754    $18,847,500.00      $3,574,200.00     $22,421,700.00
NV-502 Nevada Balance of
State                               370            86           43         413    $10,315,000.00      $1,366,800.00     $11,681,800.00

NY-500 Rochester,
Irondequoit, Greece/Monroe
County                               49           561          281         330     $8,237,500.00      $1,830,000.00     $10,067,500.00


NY-501 Elmira/Steuben,
Allegany, Livingston,
Chemung, Schuyler
Counties                             10           122           61          71     $1,770,000.00        $395,400.00       $2,165,400.00


                                                                                                                            36
               Case 2:20-cv-02291-DOC-KES Document 53 Filed 04/06/20 Page 55 of 67 Page ID #:660




                                 Estimated     Sheltered     Density    Total New
                                   Total       Homeless     Reduction     Units     Cost of New          Cost of        Total Additional
CoC Number and Name             Unsheltered   Individuals     Need      Required     Capacity        Quarantine Units         Cost
NY-503 Albany City &
County                                  48           509          255         302    $7,552,500.00      $1,669,800.00       $9,222,300.00

NY-504 Cattaragus County                 0            26           13          13     $325,000.00          $78,000.00        $403,000.00


NY-505 Syracuse,
Auburn/Onondaga, Oswego,
Cayuga Counties                         18           539          270         288    $7,192,500.00      $1,671,600.00       $8,864,100.00
NY-507 Schenectady City &
County                                  31           209          105         135    $3,382,500.00        $719,400.00       $4,101,900.00


NY-508 Buffalo, Niagara
Falls/Erie, Niagara, Orleans,
Genesee, Wyoming
Counties                                46           502          251         297    $7,430,000.00      $1,644,600.00       $9,074,600.00


NY-510 Ithaca/Tompkins
County                                   0           122           61          61    $1,525,000.00        $366,000.00       $1,891,000.00


NY-511 Binghamton, Union
Town/Broome, Otsego,
Chenango, Delaware,
Cortland, Tioga Count                   13           246          123         136    $3,390,000.00        $775,800.00       $4,165,800.00


NY-512 Troy/Rensselaer
County                                  14           106           53          67    $1,675,000.00        $360,000.00       $2,035,000.00




                                                                                                                              37
              Case 2:20-cv-02291-DOC-KES Document 53 Filed 04/06/20 Page 56 of 67 Page ID #:661




                                Estimated     Sheltered     Density    Total New
                                  Total       Homeless     Reduction     Units     Cost of New           Cost of        Total Additional
CoC Number and Name            Unsheltered   Individuals     Need      Required     Capacity         Quarantine Units         Cost


NY-513 Wayne, Ontario,
Seneca, Yates Counties                  1           135           68          69     $1,722,500.00        $409,200.00       $2,131,700.00


NY-514 Jamestown,
Dunkirk/Chautauqua County               0            55           28          28      $687,500.00         $165,000.00        $852,500.00
NY-516 Clinton County                   1           130           65          66     $1,660,000.00        $394,200.00       $2,054,200.00

NY-518 Utica,
Rome/Oneida, Madison
Counties                               20           110           55          75     $1,865,000.00        $388,800.00       $2,253,800.00
NY-519 Columbia, Greene
Counties                                6            93           47          52     $1,302,500.00        $295,800.00       $1,598,300.00
NY-520 Franklin, Essex
Counties                                4            19           10          14      $342,500.00          $69,600.00        $412,100.00


NY-522 Jefferson, Lewis, St.
Lawrence Counties                       6            35           18          23      $577,500.00         $121,800.00        $699,300.00


NY-523 Glens Falls,
Saratoga Springs/Saratoga,
Washington, Warren,
Hamilton Counties Co                   10           202          101         111     $2,770,000.00        $635,400.00       $3,405,400.00


NY-525 New York Balance
of State Continuum of Care              6            72           36          42     $1,040,000.00        $232,800.00       $1,272,800.00
NY-600 New York City                 5,071       31,765       15,883      20,953   $523,832,500.00    $110,507,400.00    $634,339,900.00




                                                                                                                              38
             Case 2:20-cv-02291-DOC-KES Document 53 Filed 04/06/20 Page 57 of 67 Page ID #:662




                              Estimated     Sheltered     Density    Total New
                                Total       Homeless     Reduction     Units     Cost of New          Cost of        Total Additional
CoC Number and Name          Unsheltered   Individuals     Need      Required     Capacity        Quarantine Units         Cost

NY-601
Poughkeepsie/Dutchess
County                               14           259          130         144    $3,587,500.00        $819,000.00       $4,406,500.00


NY-602 Newburgh,
Middletown/Orange County             71           200          100         171    $4,285,000.00        $814,200.00       $5,099,200.00
NY-603 Nassau, Suffolk
Counties                             64          1,092         546         610   $15,260,000.00      $3,469,200.00     $18,729,200.00



NY-604 Yonkers, Mount
Vernon/Westchester County            45           575          288         332    $8,307,500.00      $1,859,400.00     $10,166,900.00

NY-606 Rockland County               60           102           51         111    $2,780,000.00        $486,600.00       $3,266,600.00

NY-607 Sullivan County                0            59           30          30     $737,500.00         $177,000.00        $914,500.00
NY-608 Kingston/Ulster
County                               59           130           65         124    $3,095,000.00        $566,400.00       $3,661,400.00


OH-500 Cincinnati/Hamilton
County                               43           731          366         409   $10,222,500.00      $2,323,200.00     $12,545,700.00
OH-501 Toledo/Lucas
County                               17           337          169         185    $4,632,500.00      $1,061,400.00       $5,693,900.00


OH-502
Cleveland/Cuyahoga County           148          1,082         541         689   $17,235,000.00      $3,691,200.00     $20,926,200.00




                                                                                                                           39
             Case 2:20-cv-02291-DOC-KES Document 53 Filed 04/06/20 Page 58 of 67 Page ID #:663




                              Estimated     Sheltered     Density    Total New
                                Total       Homeless     Reduction     Units     Cost of New          Cost of        Total Additional
CoC Number and Name          Unsheltered   Individuals     Need      Required     Capacity        Quarantine Units         Cost


OH-503 Columbus/Franklin
County                              535           982          491       1,026   $25,645,000.00      $4,550,400.00     $30,195,400.00

OH-504
Youngstown/Mahoning
County                               13           107           54          66    $1,652,500.00        $358,800.00       $2,011,300.00

OH-505 Dayton,
Kettering/Montgomery
County                               69           496          248         317    $7,915,000.00      $1,693,800.00       $9,608,800.00


OH-506 Akron,
Barberton/Summit County             122           317          159         280    $7,007,500.00      $1,316,400.00       $8,323,900.00
OH-507 Ohio Balance of
State                              1,140         1,384         692       1,832   $45,790,000.00      $7,570,800.00     $53,360,800.00


OH-508 Canton, Massillon,
Alliance/Stark County                24           104           52          76    $1,895,000.00        $383,400.00       $2,278,400.00
OK-500 North Central
Oklahoma                             10           118           59          69    $1,720,000.00        $383,400.00       $2,103,400.00

OK-501 Tulsa City & County          414           667          334         748   $18,697,500.00      $3,244,200.00     $21,941,700.00
OK-502 Oklahoma City                538           692          346         884   $22,090,000.00      $3,688,800.00     $25,778,800.00
OK-503 Oklahoma Balance
of State                            232            84           42         274    $6,860,000.00        $949,200.00       $7,809,200.00


OK-504 Norman/Cleveland
County                              301            84           42         343    $8,575,000.00      $1,155,000.00       $9,730,000.00




                                                                                                                           40
              Case 2:20-cv-02291-DOC-KES Document 53 Filed 04/06/20 Page 59 of 67 Page ID #:664




                             Estimated     Sheltered     Density    Total New
                               Total       Homeless     Reduction     Units     Cost of New           Cost of        Total Additional
CoC Number and Name         Unsheltered   Individuals     Need      Required     Capacity         Quarantine Units         Cost
OK-505 Northeast
Oklahoma                            99            69           35         134     $3,347,500.00        $505,200.00       $3,852,700.00
OK-506 Southwest
Oklahoma Regional                   31            71           36          66     $1,657,500.00        $305,400.00       $1,962,900.00
OK-507 Southeastern
Oklahoma Regional                  106           164           82         188     $4,710,000.00        $811,200.00       $5,521,200.00


OR-500 Eugene,
Springfield/Lane County           2,286          374          187       2,473    $61,830,000.00      $7,980,600.00     $69,810,600.00


OR-501 Portland,
Gresham/Multnomah County          2,852         1,673         837       3,688    $92,207,500.00     $13,574,400.00    $105,781,900.00


OR-502 Medford,
Ashland/Jackson County             510           263          132         641    $16,027,500.00      $2,317,800.00     $18,345,300.00

OR-503 Central Oregon              860           212          106         966    $24,140,000.00      $3,214,800.00     $27,354,800.00
OR-505 Oregon Balance of
State                             7,055         1,300         650       7,705   $192,615,000.00     $25,063,800.00    $217,678,800.00

OR-506 Hillsboro,
Beaverton/Washington
County                             325           187           94         418    $10,457,500.00      $1,535,400.00     $11,992,900.00

OR-507 Clackamas County            312           178           89         401    $10,030,000.00      $1,470,600.00     $11,500,600.00
PA-500 Philadelphia               1,362         2,532       1,266       2,628    $65,705,000.00     $11,682,600.00     $77,387,600.00


PA-501 Harrisburg/Dauphin
County                              67           220          110         177     $4,430,000.00        $861,600.00       $5,291,600.00


                                                                                                                           41
             Case 2:20-cv-02291-DOC-KES Document 53 Filed 04/06/20 Page 60 of 67 Page ID #:665




                             Estimated     Sheltered     Density    Total New
                               Total       Homeless     Reduction     Units     Cost of New          Cost of        Total Additional
CoC Number and Name         Unsheltered   Individuals     Need      Required     Capacity        Quarantine Units         Cost


PA-502 Upper Darby,
Chester,
Haverford/Delaware County           67           175           88         155    $3,867,500.00        $726,600.00       $4,594,100.00


PA-503 Wilkes-Barre,
Hazleton/Luzerne County             10            90           45          55    $1,370,000.00        $299,400.00       $1,669,400.00

PA-504 Lower Merion,
Norristown,
Abington/Montgomery
County                              27            96           48          75    $1,865,000.00        $367,800.00       $2,232,800.00

PA-505 Chester County               28           374          187         215    $5,375,000.00      $1,206,000.00       $6,581,000.00
PA-506 Reading/Berks
County                              14           445          223         237    $5,912,500.00      $1,377,000.00       $7,289,500.00

PA-508
Scranton/Lackawanna
County                              13           122           61          74    $1,840,000.00        $403,800.00       $2,243,800.00
PA-509 Eastern
Pennsylvania                       472           758          379         851   $21,270,000.00      $3,689,400.00     $24,959,400.00
PA-510 Lancaster City &
County                              17           234          117         134    $3,345,000.00        $752,400.00       $4,097,400.00


PA-511 Bristol,
Bensalem/Bucks County               29           135           68          97    $2,422,500.00        $493,200.00       $2,915,700.00

PA-512 York City & County           45           147           74         118    $2,957,500.00        $575,400.00       $3,532,900.00




                                                                                                                          42
              Case 2:20-cv-02291-DOC-KES Document 53 Filed 04/06/20 Page 61 of 67 Page ID #:666




                              Estimated     Sheltered     Density    Total New
                                Total       Homeless     Reduction     Units     Cost of New          Cost of        Total Additional
CoC Number and Name          Unsheltered   Individuals     Need      Required     Capacity        Quarantine Units         Cost

PA-600 Pittsburgh,
McKeesport, Penn
Hills/Allegheny County               67           481          241         308    $7,692,500.00      $1,644,600.00       $9,337,100.00
PA-601 Western
Pennsylvania                         48           433          217         264    $6,602,500.00      $1,441,800.00       $8,044,300.00
PA-603 Beaver County                  8            46           23          31     $785,000.00         $163,200.00        $948,200.00

PA-605 Erie City & County             8           241          121         129    $3,222,500.00        $748,200.00       $3,970,700.00


PR-502 Puerto Rico Balance
of Commonwealth                    1,271          308          154       1,425   $35,630,000.00      $4,737,600.00     $40,367,600.00
PR-503 South-Southeast
Puerto Rico                        1,389          189           95       1,483   $37,082,500.00      $4,733,400.00     $41,815,900.00
RI-500 Rhode Island
Statewide                            99           663          332         431   $10,772,500.00      $2,287,200.00     $13,059,700.00


SC-500 Charleston/Low
Country                             179           219          110         289    $7,217,500.00      $1,194,600.00       $8,412,100.00

SC-501 Greenville,
Anderson,
Spartanburg/Upstate                 708           658          329       1,037   $25,935,000.00      $4,099,200.00     $30,034,200.00

SC-502 Columbia/Midlands            409           705          353         761   $19,032,500.00      $3,341,400.00     $22,373,900.00
SC-503 Myrtle Beach,
Sumter City & County               1,107          278          139       1,246   $31,160,000.00      $4,156,200.00     $35,316,200.00
SD-500 South Dakota
Statewide                           328           504          252         580   $14,490,000.00      $2,494,800.00     $16,984,800.00



                                                                                                                           43
             Case 2:20-cv-02291-DOC-KES Document 53 Filed 04/06/20 Page 62 of 67 Page ID #:667




                             Estimated     Sheltered     Density    Total New
                               Total       Homeless     Reduction     Units     Cost of New          Cost of        Total Additional
CoC Number and Name         Unsheltered   Individuals     Need      Required     Capacity        Quarantine Units         Cost

TN-500
Chattanooga/Southeast
Tennessee                          253           202          101         354    $8,860,000.00      $1,366,200.00     $10,226,200.00


TN-501 Memphis/Shelby
County                              81           703          352         433   $10,817,500.00      $2,352,600.00     $13,170,100.00
TN-502 Knoxville/Knox
County                             273           531          266         539   $13,462,500.00      $2,412,000.00     $15,874,500.00

TN-503 Central Tennessee            66           219          110         175    $4,382,500.00        $854,400.00       $5,236,900.00
TN-504 Nashville-Davidson
County                             819          1,216         608       1,427   $35,675,000.00      $6,105,000.00     $41,780,000.00

TN-506 Upper Cumberland             91           145           73         164    $4,087,500.00        $708,000.00       $4,795,500.00
TN-507 Jackson/West
Tennessee                         1,191           58           29       1,220   $30,510,000.00      $3,748,200.00     $34,258,200.00
TN-509 Appalachian
Regional                           209           156           78         287    $7,165,000.00      $1,093,800.00       $8,258,800.00

TN-510
Murfreesboro/Rutherford
County                             227           173           87         313    $7,832,500.00      $1,199,400.00       $9,031,900.00


TN-512 Morristown/Blount,
Sevier, Campbell, ke
Counties                           427           105           53         480   $11,987,500.00      $1,596,000.00     $13,583,500.00
TX-500 San Antonio/Bexar
County                            1,662          887          444       2,105   $52,632,500.00      $7,646,400.00     $60,278,900.00




                                                                                                                          44
              Case 2:20-cv-02291-DOC-KES Document 53 Filed 04/06/20 Page 63 of 67 Page ID #:668




                               Estimated     Sheltered     Density    Total New
                                 Total       Homeless     Reduction     Units     Cost of New           Cost of        Total Additional
CoC Number and Name           Unsheltered   Individuals     Need      Required     Capacity         Quarantine Units         Cost

TX-503 Austin/Travis County         1,520          615          308       1,828    $45,697,500.00      $6,406,200.00     $52,103,700.00
TX-600 Dallas City &
County, Irving                      2,033         2,022       1,011       3,044    $76,095,000.00     $12,164,400.00     $88,259,400.00


TX-601 Fort Worth,
Arlington/Tarrant County             784          1,027         514       1,298    $32,437,500.00      $5,433,000.00     $37,870,500.00
TX-603 El Paso City &
County                               256           344          172         428    $10,705,000.00      $1,800,600.00     $12,505,600.00


TX-604 Waco/McLennan
County                                97            65           33         129     $3,227,500.00        $484,800.00       $3,712,300.00
TX-607 Texas Balance of
State                               6,518         1,750         875       7,393   $184,835,000.00     $24,805,200.00    $209,640,200.00
TX-611 Amarillo                      463           296          148         611    $15,285,000.00      $2,278,200.00     $17,563,200.00


TX-624 Wichita Falls/Wise,
Palo Pinto, Wichita, Archer
Counties                              88           158           79         167     $4,180,000.00        $738,600.00       $4,918,600.00



TX-700 Houston, Pasadena,
Conroe/Harris, Ft. Bend,
Montgomery, Counties                2,260         1,304         652       2,912    $72,790,000.00     $10,690,800.00     $83,480,800.00
TX-701 Bryan, College
Station/Brazos Valley                 29            74           37          66     $1,660,000.00        $310,200.00       $1,970,200.00
UT-500 Salt Lake City &
County                               270          1,125         563         833    $20,817,500.00      $4,185,600.00     $25,003,100.00


                                                                                                                             45
              Case 2:20-cv-02291-DOC-KES Document 53 Filed 04/06/20 Page 64 of 67 Page ID #:669




                                Estimated     Sheltered     Density    Total New
                                  Total       Homeless     Reduction     Units     Cost of New          Cost of        Total Additional
CoC Number and Name            Unsheltered   Individuals     Need      Required     Capacity        Quarantine Units         Cost
UT-503 Utah Balance of
State                                 211           342          171         382    $9,560,000.00      $1,660,200.00     $11,220,200.00

UT-504 Provo/Mountainland              90            49           25         114    $2,852,500.00        $415,800.00       $3,268,300.00


VA-500 Richmond/Henrico,
Chesterfield, Hanover
Counties                              238           194           97         335    $8,375,000.00      $1,296,000.00       $9,671,000.00

VA-501 Norfolk,
Chesapeake, Suffolk/Isle of
Wight, Southampton
Counties                              120           409          205         325    $8,122,500.00      $1,588,200.00       $9,710,700.00
VA-502 Roanoke City &
County, Salem                          21           229          115         136    $3,387,500.00        $750,000.00       $4,137,500.00
VA-503 Virginia Beach                  76           136           68         144    $3,590,000.00        $634,800.00       $4,224,800.00
VA-504 Charlottesville                 36           117           59          95    $2,372,500.00        $460,200.00       $2,832,700.00


VA-505 Newport News,
Hampton/Virginia Peninsula             73           252          126         199    $4,970,000.00        $974,400.00       $5,944,400.00
VA-507 Portsmouth                      15            69           35          50    $1,247,500.00        $253,200.00       $1,500,700.00
VA-508 Lynchburg                       20            40           20          40     $990,000.00         $178,800.00       $1,168,800.00


VA-513 Harrisburg,
Winchester/Western Virginia            39           205          103         142    $3,542,500.00        $732,600.00       $4,275,100.00


VA-514
Fredericksburg/Spotsylvania,
Stafford Counties                      50            96           48          98    $2,460,000.00        $439,200.00       $2,899,200.00


                                                                                                                             46
              Case 2:20-cv-02291-DOC-KES Document 53 Filed 04/06/20 Page 65 of 67 Page ID #:670




                              Estimated     Sheltered     Density    Total New
                                Total       Homeless     Reduction     Units     Cost of New           Cost of        Total Additional
CoC Number and Name          Unsheltered   Individuals     Need      Required     Capacity         Quarantine Units         Cost
VA-521 Virginia Balance of
State                               174           289          145         318     $7,952,500.00      $1,387,800.00       $9,340,300.00

VA-600 Arlington County              50           113           57         107     $2,672,500.00        $490,200.00       $3,162,700.00
VA-601 Fairfax County               125           419          210         334     $8,352,500.00      $1,630,800.00       $9,983,300.00

VA-602 Loudoun County                99            53           27         126     $3,147,500.00        $457,200.00       $3,604,700.00
VA-603 Alexandria                    14           103           52          66     $1,637,500.00        $351,000.00       $1,988,500.00
VA-604 Prince William
County                               52            80           40          92     $2,295,000.00        $395,400.00       $2,690,400.00
VI-500 Virgin Islands               325            82           41         366     $9,145,000.00      $1,220,400.00     $10,365,400.00
VT-500 Vermont Balance of
State                                92           389          195         287     $7,172,500.00      $1,444,200.00       $8,616,700.00

VT-501
Burlington/Chittenden
County                               67           180           90         157     $3,930,000.00        $741,600.00       $4,671,600.00

WA-500 Seattle/King County         7,319         3,540       1,770       9,089   $227,230,000.00     $32,577,600.00    $259,807,600.00
WA-501 Washington
Balance of State                   3,219         1,789         895       4,113   $102,827,500.00     $15,022,800.00    $117,850,300.00
WA-502 Spokane City &
County                              441           711          356         797    $19,912,500.00      $3,456,000.00     $23,368,500.00


WA-503 Tacoma,
Lakewood/Pierce County              881           520          260       1,141    $28,515,000.00      $4,201,800.00     $32,716,800.00




                                                                                                                            47
             Case 2:20-cv-02291-DOC-KES Document 53 Filed 04/06/20 Page 66 of 67 Page ID #:671




                             Estimated     Sheltered     Density    Total New
                               Total       Homeless     Reduction     Units       Cost of New           Cost of          Total Additional
CoC Number and Name         Unsheltered   Individuals     Need      Required       Capacity         Quarantine Units           Cost


WA-504 Everett/Snohomish
County                             839           272          136         975     $24,365,000.00       $3,331,800.00       $27,696,800.00


WA-508 Vancouver/Clark
County                             682           220          110         792     $19,795,000.00       $2,705,400.00       $22,500,400.00
WI-500 Wisconsin Balance
of State                           132          1,323         662         793     $19,827,500.00       $4,363,800.00       $24,191,300.00
WI-501 Milwaukee City &
County                             160           472          236         396      $9,890,000.00       $1,894,800.00       $11,784,800.00
WI-502 Racine City &
County                              17           136           68          85      $2,120,000.00         $458,400.00         $2,578,400.00
WI-503 Madison/Dane
County                             105           279          140         245      $6,112,500.00       $1,152,000.00         $7,264,500.00
WV-500 Wheeling, Weirton
Area                                13            93           47          59      $1,477,500.00         $316,800.00         $1,794,300.00


WV-501 Huntington/Cabell,
Wayne Counties                      69           100           50         119      $2,965,000.00         $505,800.00         $3,470,800.00

WV-503
Charleston/Kanawha,
Putnam, Boone, Clay
Counties                             3           234          117         120      $2,995,000.00         $710,400.00         $3,705,400.00
WV-508 West Virginia
Balance of State                   263           484          242         505     $12,630,000.00       $2,241,600.00       $14,871,600.00

WY-500 Wyoming Statewide           175           329          165         340      $8,487,500.00       $1,512,000.00         $9,999,500.00
Total                           295,810      197,598       98,799     394,609   $9,865,230,000.00   $1,480,224,600.00   $11,345,454,600.00


                                                                                                                               48
Case 2:20-cv-02291-DOC-KES Document 53 Filed 04/06/20 Page 67 of 67 Page ID #:672




                                                                                    49
